 

EXHIBIT 10.3

 

Execution Version



 

 Published CUSIP Numbers:

Deal: 74732HAE2

Revolver Facility: 74732HAF9

Term Loan EUR Facility: 74732HAG7

Term Loan USD Facility: 74732HAH5



 

CREDIT AGREEMENT

 

Dated as of August 1, 2019

 

among

 

QUAKER CHEMICAL CORPORATION,

 

and

 

CERTAIN SUBSIDIARIES

as Borrowers,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, U.S. Dollar Swing Line Lender and
L/C Issuer,

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL

DESIGNATED ACTIVITY COMPANY,
as Euro Swing Line Lender

 

and

 

The Other Lenders Party Hereto

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

 

CITIZENS BANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

BOFA SECURITIES, INC.,

deutsche bank securities inc.,

CITIZENS BANK, N.A.,

JPMORGAN chase bank, n.a.,

PNC capital markets llc

and

WELLS FARGO securities, llc,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



 

 

 

 

TABLE OF CONTENTS

 

Section

    Page

 

ARTICLE I         DEFINITIONS AND ACCOUNTING TERMS 1     1.01 Defined Terms 1
1.02 Other Interpretive Provisions 52 1.03 Accounting Terms 53 1.04 Rounding 55
1.05 Exchange Rates; Currency Equivalents 55 1.06 Additional Alternative
Currencies 56 1.07 Change of Currency 56 1.08 Times of Day; Rates 57 1.09 Letter
of Credit Amounts 57       ARTICLE II       the COMMITMENTS and Credit
Extensions 57     2.01 The Loans 57 2.02 Borrowings, Conversions and
Continuations of Loans 58 2.03 Letters of Credit 60 2.04 Swing Line Loans 70
2.05 Prepayments 73 2.06 Termination or Reduction of Commitments 77 2.07
Repayment of Loans 78 2.08 Interest 79 2.09 Fees 80 2.10 Computation of Interest
and Fees; Retroactive Adjustments of Applicable Rate 80 2.11 Evidence of Debt 81
2.12 Payments Generally; Administrative Agent’s Clawback 82 2.13 Sharing of
Payments by Lenders 84 2.14 Designation of Unrestricted and Restricted
Subsidiaries 85 2.15 Designated Borrowers 86 2.16 Increase in Commitments 87
2.17 Cash Collateral 91 2.18 Defaulting Lenders 93       ARTICLE III         
TAXES, YIELD PROTECTION AND ILLEGALITY 95     3.01 Taxes 95 3.02 Illegality 100
3.03 Inability to Determine Rates 101 3.04 Increased Costs; Reserves on
Eurocurrency Rate Loans 103 3.05 Compensation for Losses 105 3.06 Mitigation
Obligations; Replacement of Lenders 105 3.07 Survival 106       ARTICLE IV
     CONDITIONS PRECEDENT TO Credit Extensions 106     4.01 Conditions of
Initial Credit Extension 106 4.02 Conditions to All Credit Extensions 110

 

-i-

 

 



ARTICLE V       REPRESENTATIONS AND WARRANTIES 111     5.01 Existence,
Qualification and Power 111 5.02 Authorization; No Contravention 111 5.03
Governmental Authorization; Other Consents 111 5.04 Binding Effect 112 5.05
Financial Statements; No Material Adverse Effect 112 5.06 Litigation 112 5.07 No
Default 113 5.08 Ownership of Property; Liens; Investments 113 5.09
Environmental Compliance 113 5.10 Insurance 113 5.11 Taxes 114 5.12 ERISA
Compliance 114 5.13 Subsidiaries; Equity Interests; Loan Parties 115 5.14 Margin
Regulations; Investment Company Act 115 5.15 Disclosure 115 5.16 Compliance with
Laws 116 5.17 Intellectual Property; Licenses, Etc 116 5.18 Solvency 116 5.19
Casualty, Etc 116 5.20 Labor Matters 116 5.21 OFAC 117 5.22 Anti-Corruption Laws
117 5.23 Representations as to Foreign Obligors 117 5.24 Collateral Documents
118 5.25 EEA Financial Institutions 118       ARTICLE VI      AFFIRMATIVE
COVENANTS 118     6.01 Financial Statements 118 6.02 Certificates; Other
Information 119 6.03 Notices 121 6.04 Payment of Obligations 122 6.05
Preservation of Existence, Etc 122 6.06 Maintenance of Properties 122 6.07
Maintenance of Insurance 122 6.08 Compliance with Laws 123 6.09 Books and
Records 123 6.10 Inspection Rights 123 6.11 Use of Proceeds 123 6.12 Covenant to
Guarantee Obligations and Give Security 123 6.13 Approvals and Authorizations
125 6.14 Compliance with Environmental Laws 125 6.15 Further Assurances 125 6.16
Interest Rate Hedging 125 6.17 Designation as Senior Debt 126 6.18
Anti-Corruption Laws 126

 

-ii-

 

 

6.19 Post-Closing Requirements 126       ARTICLE VII    NEGATIVE COVENANTS 126  
  7.01 Liens 126 7.02 Indebtedness 127 7.03 Investments 129 7.04 Fundamental
Changes 130 7.05 Dispositions 131 7.06 Restricted Payments 133 7.07 Change in
Nature of Business 133 7.08 Transactions with Affiliates 133 7.09 Burdensome
Agreements 134 7.10 Use of Proceeds 134 7.11 Financial Covenants 134 7.12
Amendments of Organization Documents 135 7.13 Accounting Changes 135 7.14
Prepayments, Etc. of Indebtedness 135 7.15 Amendment, Etc. of Related Documents
135 7.16 Designation of Senior Debt 135 7.17 Sale and Leaseback Transactions 135
7.18 Sanctions 135 7.19 Anti-Corruption Laws 136       ARTICLE VIII    EVENTS OF
DEFAULT AND REMEDIES 136     8.01 Events of Default 136 8.02 Remedies upon Event
of Default 138 8.03 Application of Funds 139       ARTICLE IX
     ADMINISTRATIVE AGENT 140     9.01 Appointment and Authority 140 9.02 Rights
as a Lender 141 9.03 Exculpatory Provisions 141 9.04 Reliance by Administrative
Agent 142 9.05 Delegation of Duties 143 9.06 Resignation of Administrative Agent
143 9.07 Non-Reliance on Administrative Agent and Other Lenders 144 9.08 No
Other Duties, Etc 145 9.09 Administrative Agent May File Proofs of Claim; Credit
Bidding 145 9.10 Collateral and Guaranty Matters 146 9.11 Secured Cash
Management Agreements, Secured Hedge Agreements and Bilateral Foreign Loan
Facilities 147 9.12 Certain ERISA Matters 148       ARTICLE X         
MISCELLAneous 149     10.01 Amendments, Etc 149 10.02 Notices; Effectiveness;
Electronic Communications 151 10.03 No Waiver; Cumulative Remedies; Enforcement
153

 

-iii-

 

 

10.04 Expenses; Indemnity; Damage Waiver 154 10.05 Payments Set Aside 157 10.06
Successors and Assigns 157 10.07 Treatment of Certain Information;
Confidentiality 164 10.08 Right of Setoff 165 10.09 Interest Rate Limitation 166
10.10 Counterparts; Integration; Effectiveness 166 10.11 Survival of
Representations and Warranties 166 10.12 Severability 166 10.13 Replacement of
Lenders 167 10.14 Governing Law; Jurisdiction; Etc 167 10.15 WAIVER OF JURY
TRIAL 169 10.16 No Advisory or Fiduciary Responsibility 169 10.17 Electronic
Execution of Assignments and Certain Other Documents 170 10.18 USA PATRIOT Act
170 10.19 Judgment Currency 170 10.20 Acknowledgment and Consent to Bail-In of
EEA Financial Institutions 171 10.21 Amendment and Extension Transactions 171
10.22 Release and Reinstatement of Collateral 173 10.23 Acknowledgement
Regarding Any Supported QFCs 175

 

-iv-

 

 

APPENDICES

  A Dutch Auction Procedures

 

SCHEDULES

 

  1.01(a) Historical Financial Elements   1.01(b) Existing Letters of Credit  
2.01 Commitments and Applicable Percentages   5.08(b) Existing Liens   5.08(c)
Existing Investments   5.13 Subsidiaries and Other Equity Investments; Loan
Parties   5.20 Labor Matters   6.19 Post-Closing Requirements   7.02 Existing
Indebtedness   10.02 Administrative Agent’s Office, Certain Addresses for
Notices

 

EXHIBITS

 

  Form of           A Committed Loan Notice   B Swing Line Loan Notice   C-1
Euro Term Note   C-2 Revolving Credit Note   C-3 U.S. Term Note   D Compliance
Certificate   E Assignment and Assumption   F Guaranty   G Solvency Certificate
  H Designated Borrower Request and Assumption Agreement   I Designated Borrower
Notice   J-1-4 United States Tax Compliance Certificates

 

-v-

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 1, 2019, among
QUAKER CHEMICAL CORPORATION, a Pennsylvania corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.15 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, U.S. Dollar Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Company has requested that the Lenders provide term loan facilities and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means, with respect to any Person, any acquisition, whether by
purchase, merger, amalgamation or otherwise, by such Person of (a) Equity
Interests of any other Person if, after giving effect to the acquisition of such
Equity Interests, such other Person would be a Subsidiary of such Person, (b)
all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.

 

“Additional Lender” has the meaning assigned to such term in Section 2.16(b).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

 

1 

 

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of the following currencies: Euro, Sterling,
Yen, Canadian Dollars, Mexican Pesos and Australian Dollars, together with each
other currency (other than Dollars) that is approved in accordance with
Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Percentage” means (a) in respect of the Term Facilities, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of such Term Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Commitment under such Term Facility at
such time, subject to adjustment as provided in Section 2.18, and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans under
such Term Facility at such time and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.18. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(a) for the fiscal quarter ending after the fiscal quarter in which the
Closing Date occurs, 0.50% per annum for Base Rate Loans, 1.50% per annum for
Eurocurrency Rate Loans and Letter of Credit Fees and 0.25% per annum for
Commitment Fees, and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

2 

 

 



Applicable Rate Pricing
Level Consolidated Net
Leverage Ratio Eurocurrency
Rate (Letters
of Credit) and
Daily
Floating
LIBOR Rate Base Rate Commitment
Fee 1 > 3.75 to 1.00 2.00% 1.00% 0.30% 2 < 3.75 to 1.00 but > 3.25 to 1.00 1.75%
0.75% 0.275% 3 < 3.25 to 1.00 but > 2.25 to 1.00 1.50% 0.50% 0.25% 4 < 2.25 to
1.00 but > 1.50 to 1.00 1.25% 0.25% 0.225% 5 < 1.50 to 1.00 1.125% 0.125% 0.20%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required U.S. Term Lenders (with respect to application to the
U.S. Term Facility), the Required Euro Term Lenders (with respect to application
to the Euro Term Facility) or the Required Revolving Lenders (with respect to
application to the Revolving Credit Facility), Pricing Level 1 shall apply in
respect of the applicable Term Facility and/or the Revolving Credit Facility, as
applicable, in each case as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency (including the Euro Term Loan Facility), the local time in
the place of settlement for such Alternative Currency as may be determined by
the Administrative Agent or the L/C Issuer, as the case may be, with notice of
such to be given to the Borrowers when applicable, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.15.

 

“Appropriate Lender” means, at any time, (a) with respect to either Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan under such Term Facility or a
Revolving Credit Loan, respectively, at such time,

 

3 

 

 

(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) each Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, BofA Securities, Inc. and Deutsche Bank
Securities Inc., in their respective capacities as joint lead arrangers and
joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means (a) the audited consolidated balance sheets
of the Company and its consolidated Subsidiaries as at the end of, and related
statements of income and cash flows of the Company and its consolidated
Subsidiaries for, the fiscal year ended December 31, 2018 and (b) the audited
consolidated balance sheets of the Target and its consolidated Subsidiaries as
at the end of, and related statements of income and cash flows of the Target and
its consolidated Subsidiaries for, the fiscal year ended December 31, 2018.

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

4 

 

 

“BAMLI DAC” means Bank of America Merrill Lynch International Designated
Activity Company (including, without limitation, its branches).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Bilateral Foreign Facility Lender” means any Person that either (a) at the time
it enters into a Bilateral Foreign Loan Facility permitted under Article VII, is
a Lender or an Affiliate of a Lender or (b) is a party to a Bilateral Foreign
Loan Facility permitted under Article VII at the time it (or its applicable
Affiliate) becomes a Lender (either on the Closing Date or thereafter as an
Eligible Assignee), in each case in its capacity as a party to such Bilateral
Foreign Loan Facility.

 

“Bilateral Foreign Loan Facility” means any bilateral credit facility provided
by a Bilateral Foreign Facility Lender to a Foreign Subsidiary that is not a
Foreign Obligor, so long as permitted by Section 7.02(j) and the Company and the
Bilateral Foreign Facility Lender have given notice to the Administrative Agent
that they intend such credit facility to constitute a Bilateral Foreign Loan
Facility and has not rescinded such notice.

 

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto and shall mean the applicable Borrower, as the context may
require.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

5 

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)          if such day relates to any interest rate settings as to the Daily
Floating LIBOR Rate or a Eurocurrency Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized (or, as applicable, financing) leases (but,
for the avoidance of doubt, excluding operating leases whether or not the
obligations in respect thereof appear on the balance sheet).

 

“Cash Collateral Account” means a blocked, interest bearing deposit account of
one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or Swing
Line Lender (as applicable) and the Revolving Credit Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Revolving Credit Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the
Administrative Agent, the L/C Issuer or Swing Line Lender shall agree in their
sole discretion, other credit

6 

 

 

support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents):

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(c)          commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)          Investments, classified in accordance with GAAP as current assets
of the Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, and
the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition;
and

 

(e)          obligations of Persons in jurisdictions outside of the United
States which are similar or comparable to the foregoing.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender or (b)
is a party to a Cash Management Agreement at the time it (or its applicable
Affiliate) becomes a Lender (either on

 

7 

 



the Closing Date or thereafter as an Eligible Assignee), in each case in its
capacity as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the combined voting power of the Company’s then
outstanding equity securities of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or

 

8 

 



equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Class of Loans” means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to
Lenders, those of such Lenders that have Commitments or Loans of a particular
Class.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Closing Date Acquisition” means the Acquisition by the Company or one of its
Affiliates of one hundred percent (100%) of the outstanding Equity Interests of
the Target pursuant to the terms of the Purchase Agreement.

 

“Closing Date Material Adverse Effect” means any event, occurrence, fact,
condition or change that has been or would reasonably be expected to become,
individually or in the aggregate, materially adverse to: (a) the consolidated
results of operations or financial condition of the Target and the Target’s
Subsidiaries, taken as a whole or (b) the ability of any Seller (as defined in
the Purchase Agreement) to consummate the transactions contemplated by the
Purchase Agreement on a timely basis; provided that in determining whether there
has been or may be a “Closing Date Material Adverse Effect”, no such event,
occurrence, fact, condition or change shall be taken into account to the extent
it, directly or indirectly, arises out of, results from or is attributable to:
(i) general economic, business, industry or credit conditions; (ii) conditions
generally affecting the industries in which the Target and the Target’s
Subsidiaries operate; (iii) any changes in financial or securities markets in
general (whether in the United States or internationally), including conditions
affecting generally the industries or markets in which the Company and the
Company’s Subsidiaries operate; (iv) acts of war (whether or not declared),
sabotage, armed hostilities or terrorism, military actions or the escalation or
worsening thereof; (v) any changes in applicable Laws, regulations or accounting
rules, including GAAP, or the interpretation or enforcement thereof; (vi) the
taking of any action required by the Purchase Agreement or the Transaction
Documents (as defined in the Purchase Agreement); (vii) the public announcement
of the Purchase Agreement or pendency of the transactions contemplated by the
Purchase Agreement, including any suit, action or proceeding in connection with
the transactions contemplated by the Purchase Agreement; (viii) the taking of
any action with the approval of the Buyer (as defined in the Purchase
Agreement); (ix) actions required to be taken under applicable Law; (x) any acts
of God; and (xi) the failure by the Target or the Target’s Subsidiaries to meet
any projections, estimates or budgets for any period prior to, on or after the
date of the Purchase Agreement (provided that the underlying causes of any such
failure shall not be excluded solely due to this clause (xi) and, provided
further, that this clause (xi) shall not be construed as implying that the
Seller (as defined in the Purchase Agreement) is making any representation or
warranty in the Purchase Agreement with respect to any projections, estimates or
budgets and no such representations or warranties are being made); provided
further that any

 

9 

 



event, occurrence, fact, condition or change referred to in clauses (i) through
(v) or (ix) immediately above shall be taken into account in determining whether
a Closing Date Material Adverse Effect has occurred or would reasonably be
expected to occur to the extent that such event, occurrence, fact, condition or
change affects the Target and the Target’s Subsidiaries in a disproportionate
manner compared to other participants in the industries in which the Target and
the Target’s Subsidiaries operate.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral and Guarantee Requirement” means, at any relevant time of
determination on and after the Closing Date, any or all of the following (as
applicable):

 

(a)          each Person described in the definition of Domestic Guarantor and
each Person described in the definition of Foreign Guarantor shall have executed
and delivered to the Administrative Agent a Guaranty, it being understood that
any Guaranty executed by a Foreign Guarantor shall only Guarantee Obligations of
Foreign Obligors;

 

(b)          each Domestic Obligor shall have executed and delivered to the
Administrative Agent (i) a Pledge and Security Agreement or other applicable
Collateral Document with respect to (A) all or substantially all of its assets
other than Excluded Assets and (B) the Equity Interests in its Subsidiaries,
limited (1) in the case of pledges of Equity Interests in CFCs and Foreign
Holding Companies, to 65% of such voting Equity Interests and 100% of such
non-voting Equity Interests and (2) in the case of any Subsidiary that is
disregarded as an entity from its owner under Treasury Regulations Section
301.7701-3 and substantially all the assets of which consist for U.S. federal
income tax purposes of Equity Interests in a CFC or CFC debt, to 65% of such
Equity Interests, and (ii) if applicable, an Intellectual Property Security
Agreement;

 

(c)          to the extent required to be delivered pursuant to the terms of the
applicable Collateral Documents, all instruments, documents and chattel paper in
the possession of any of the Domestic Obligors, together with allonges or
assignments as may be necessary or appropriate to perfect the Administrative
Agent’s and the Secured Parties’ security interest in such Collateral;

 

(d)          all (i) certificates (including certificates representing Equity
Interests and powers in blank with respect thereto, subject to clause (b) of
this definition), agreements, documents and instruments, including UCC financing
statements, required by the Collateral Documents and as reasonably requested by
the Administrative Agent to be filed, delivered, registered or recorded to
create the Liens intended to be created by the Collateral Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Collateral Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or

 

10 

 

 

delivered to the Administrative Agent for filing, registration or recording and
(ii) Taxes, fees and other charges, if any, in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents shall
have been paid;

 

(e)          in the case of any of the foregoing executed and delivered after
the Closing Date, to the extent reasonably requested by the Administrative
Agent, the Administrative Agent shall have received documents, Organization
Documents, certificates, resolutions and opinions of the type referred to in
Section 4.01(a)(iii), (iv) and (v) with respect to each such Person and its
Guarantee and/or provision and perfection of Collateral; and

 

(f)          in connection with any of the foregoing, upon request of the
Administrative Agent, the Administrative Agent shall have been provided (i)
searches of UCC or similar filings in the jurisdiction of incorporation or
formation, as applicable, of each Domestic Obligor and each domestic
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens, (ii) Tax lien, judgment
and bankruptcy searches or other evidence reasonably satisfactory to it that all
Taxes, filing fees, recording fees related to the perfection of the Liens on the
Collateral have been paid and (iii) searches of ownership of Intellectual
Property in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in the
Intellectual Property;

 

(g)          the Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty and property insurance meeting
the requirements set forth herein or in the Collateral Documents; and

 

(h)          at the request of the Administrative Agent, each Domestic Obligor
shall have used commercially reasonable efforts to obtain control agreements or
similar arrangements with respect to (i) Material Deposit Accounts of such
Domestic Obligor located in the United States and the perfection of which is
governed by the laws of the United States, except to the extent any such
Material Deposit Account is held with a Lender or an Affiliate of a Lender and
(ii) Material Securities Accounts of such Domestic Obligor located in the United
States and the perfection of which is governed by the laws of the United States,
except to the extent any such Material Securities Account is held with a Lender
or an Affiliate of a Lender;

 

provided that the Collateral shall not include, and the Collateral and Guarantee
Requirement shall not require, any of the following: (i) any filings or other
action in any jurisdiction outside of the United States or required by the Laws
of any jurisdiction outside of the United States to create or perfect any
security interest, including, without limitation, any intellectual property
registered in any jurisdiction outside the United States (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any jurisdiction outside the United States); (ii) any bailee
waivers, landlord waivers, estoppels or collateral access letters;

 

11 

 



(iii) any notices to be sent to account debtors or other contractual third
parties (other than during the continuance of Event of Default); (iv) pledges
and security interests prohibited by applicable law, rule or regulation (to the
extent such law, rule or regulation is effective under applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
Law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code)), other than proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the Uniform Commercial Code or
other applicable Law notwithstanding such prohibition; (v) Equity Interests in
any Person other than wholly-owned Subsidiaries to the extent not permitted by
the terms of such Person’s organizational or joint venture documents; (vi) (A)
more than 65% of the voting Equity Interests in any Subsidiary that is a CFC or
Foreign Holding Company, and (B) more than 65% of the voting Equity Interests in
any Subsidiary that is disregarded as an entity from its owner under Treasury
Regulations Section 301.7701-3 and substantially all the assets of which consist
for U.S. federal income tax purposes of Equity Interests in a CFC or CFC debt;
(vii) assets to the extent a security interest in such assets would result in
adverse tax consequences to the Company or any of its Restricted Subsidiaries
(including as a result of the operation of Section 956 of the Code or any
similar law or regulation in any applicable jurisdiction) or material adverse
regulatory consequences to the Company and its Restricted Subsidiaries, in each
case as reasonably determined by the Company; (viii) any lease, license, state
or local franchise, charter, authorization, contract, or other agreement or any
property subject to a purchase money security interest or Permitted Lien or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license, state or local franchise,
charter, authorization, contract, or other agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Loan Parties), after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
Law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code), other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition; (ix) any of the Equity
Interests of Subsidiaries that are held by CFCs or Foreign Holding Companies of
the Company; (x) any fee-owned real property and all leasehold interests; (xi)
those assets as to which the Administrative Agent and the Company reasonably
determine that the costs of obtaining, perfecting or maintaining a security
interest in such assets exceeds the practical benefit to the Lenders afforded
thereby; (xii) motor vehicles and other assets to the extent perfection must be
obtained through notation on a certificate of title, letter of credit rights
(other than to the extent such rights can be perfected by filing a UCC-1) and
commercial tort claims other than Material Commercial Tort Claims; (xiii) any
cash collateral provided to third parties (including sureties) in the ordinary
course of business; (xiv) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal Law; (xv) any property and assets the pledge of which would violate
applicable Law or any contract, or require any contractual third party consent
or governmental consent (unless such consent shall have been obtained, it being
understood that nothing in this proviso obligates the applicable Loan Party to
seek any such consent), approval, license or authorization (but only to the
extent, and for so long as, such requirement for consent, approval, license or
authorization is not rendered ineffective by, or is otherwise unenforceable
under, the Uniform Commercial Code or any other applicable

12 

 

 

law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code)); (xvi) any Equity Interests in a public company to the extent
the grant thereof, after giving effect to applicable safe-harbors and other
exceptions, would violate applicable U.S. margin regulations; (xvii) any payroll
accounts, employee wage and benefit accounts, tax accounts, escrow accounts, or
fiduciary or trust accounts; and (xviii) any asset (including any Subsidiary
(after giving effect to the Closing Date Acquisition)) identified by the Company
to the Administrative Agent on or prior to the Closing Date as being an intended
subject of Disposition pursuant to Section 7.05(g), but only until the earlier
of (A) the date on which the Company notifies the Administrative Agent such
asset is no longer intended so to be Disposed (which the Company agrees promptly
to do) or (B) the date that is 90 days after the Closing Date (and any assets
not required to be granted or pledged pursuant to any of clauses (i) through
(xviii) of this proviso, so long as not so required to be granted or pledged,
shall be referred to as “Excluded Assets”). The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Restricted
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date). For the avoidance of doubt, during a Collateral Release Period,
the Collateral and Guarantee Requirement shall be limited to the provisions with
respect to the providing of Guaranties (and related action), and shall not
require any action with respect to the granting or perfection of any assets or
Collateral (provided the other provisions of this document relating to the
provision of Cash Collateral shall continue to apply).

 

“Collateral Documents” means, collectively, the Security and Pledge Agreement,
the Intellectual Property Security Agreements, any other collateral assignments,
joinders, supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Collateral Reinstatement Event” means, during a Collateral Release Period and
after the related release of Collateral as provided for in Section 10.22(a), the
occurrence of both of the following: (a) either (i) the Consolidated Net
Leverage Ratio of the Company and its Restricted Subsidiaries as of the last day
of the two most recently ended fiscal quarters for which a Compliance
Certificate and financial statements have been delivered pursuant to Sections
6.01 and 6.02 is greater than or equal to 2.50 to 1.00, or (ii) the Consolidated
Net Leverage Ratio of the Company and its Restricted Subsidiaries in connection
with a pro forma calculation thereof for any purpose other than the delivery of
a Compliance Certificate delivered pursuant to Section 6.02(a) (including the
making of Acquisitions, the proposed incurrence of an Incremental Facility or
otherwise) is greater than or equal to 3.00 to 1.00 at any time during such
Collateral Release Period, and (b) the occurrence of two of the three of the
following events: (i) the corporate family rating of the Company and its
Subsidiaries from Moody’s is Ba1 or below, or no corporate family rating is
provided by Moody’s, (ii) the corporate rating of the Company and its
Subsidiaries from S&P is BB+ or below or no corporate rating is provided by S&P
or (iii) the corporate rating of the Company and its Subsidiaries from Fitch is
BB+ or below or no corporate rating is provided by Fitch. In the event that any
rating agency changes its rating system, the

 

13 

 

 

referenced ratings shall be the ratings equivalent to the above-denominated
ratings prior to giving effect to such change, as reasonably determined by the
Administrative Agent.

 

“Collateral Release” has the meaning specified in Section 10.22.

 

“Collateral Release Event” means the satisfaction of each of the following
conditions: (a) the Company submits a written request for a Collateral Release
to the Administrative Agent (which request shall certify to the following
conditions (b) and (c)), (b) either (i) the Consolidated Net Leverage Ratio of
the Company and its Restricted Subsidiaries is less than 2.00 to 1.00 both (x)
as of the last day of each of the two most recently ended fiscal quarters for
which a Compliance Certificate and financial statements have been delivered
pursuant to Sections 6.01 and 6.02 and (y) as of such date of request, on a pro
forma basis (as demonstrated in reasonable detail in such written request for a
Collateral Release), or (ii) a Ratings Release Trigger Event shall have
occurred, and (c) no Default or Event of Default shall have occurred and be
continuing or would result from the requested Collateral Release.

 

“Collateral Release Period” means, each period commencing with the occurrence of
a Collateral Release Event, and continuing until the Collateral Reinstatement
Event immediately following such Collateral Release Event.

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Company” has the meaning specified in the Preliminary Statements.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any Measurement Period, an amount equal to:

 

(a)        Consolidated Net Income of the Company and its Restricted
Subsidiaries on a consolidated basis for such Measurement Period;

 

plus (in all cases, without duplication):

 

14 

 

 

(b)        the following to the extent deducted in calculating (or otherwise
reducing or not included in the calculation of) such Consolidated Net Income for
such Measurement Period:

 

(i)        Consolidated Interest Charges for such period;

 

(ii)        the provision for Federal, state, local and foreign income taxes;

 

(iii)        depreciation and amortization expense;

 

(iv)        any out-of-pocket expenses or charges (other than depreciation or
amortization expense) related to any equity offering, Investment, Acquisition,
Disposition or recapitalization permitted under the Loan Documents, or the
incurrence of Indebtedness permitted to be incurred under the Loan Documents
(including a refinancing thereof), in any such case whether or not successful,
excluding any fees, expenses or charges related to the Transactions, which are
addressed in clause (xii) below, but including (A) such fees, expenses or
charges related to any other credit facilities and (B) any amendment or other
modification of the Loan Documents and any other credit facilities, in an
aggregate amount for all adjustments under this clause (b)(iv), when combined
with clauses (b)(v) and (b)(xi) below, not to exceed 15% of Consolidated EBITDA
(determined without giving effect to any adjustments under this clause (b)(iv)
or any of clauses (b)(v), (b)(vi) and (b)(xi) below) in any applicable
Measurement Period;

 

(v)         the amount of any non-recurring or unusual expense, restructuring
charge, reserve or integration cost, or startup cost or expense, in any such
case in connection with any Acquisition, Disposition, recapitalization,
restructuring, closure, reallocation or relocation, including severance pay and
other employee termination costs, in each case to the extent such transaction is
permitted under the Loan Documents, but excluding non-recurring expense,
restructuring charge, reserve or integration cost, or startup cost or expense,
in any such case in connection with the Transactions, in an aggregate amount for
all adjustments under this clause (b)(v), when combined with clause (b)(iv)
above and clause (b)(xi) below, not to exceed 15% of Consolidated EBITDA
(determined without giving effect to any adjustments under this clause (b)(v) or
any of clause (b)(iv) above and clauses (b)(vi) and (b)(xi) below) in any
applicable Measurement Period;

 

(vi)        pro forma “run rate” cost savings, operating expense reductions and
other synergies related to Acquisitions, Dispositions, restructurings, cost
savings initiatives and other initiatives that are reasonably identifiable,
factually supportable and projected by the Company in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Company) within eighteen months after any Acquisition, Disposition,
restructuring, cost savings initiative or other initiative, but excluding cost
savings, operating expense

 

15 

 

 

reductions and other synergies related to, in any such case, in connection with
the Transactions, in an aggregate amount for all adjustments under this clause
(b)(vi) not to exceed 15% of Consolidated EBITDA (determined without giving
effect to any adjustments under this clause (b)(vi) or any of clauses (b)(iv) or
(b)(v) above and clause (b)(xi) below) in any applicable Measurement Period;

 

(vii)       other non-cash charges, write-downs, expenses, non-cash losses and
non-cash items reducing Consolidated Net Income of such person for such period,
including any impairment charges, the impact of purchase accounting, stock-based
compensation expenses or earnouts or other contingent obligations incurred in
connection with any Acquisition or Investment, provided, that if any such
non-cash charge or expense represents an accrual or reserve for potential cash
items in any future period, (A) the Company may determine not to add back such
non-cash charge in the current period and (B) to the extent the Company does
decide to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA pursuant to
clause (c)(iv) below;

 

(viii)      expenses and charges relating to non-controlling interests and
equity income in non-wholly owned Restricted Subsidiaries;

 

(ix)         realized or unrealized foreign currency translation or transaction
losses impacting net income (including, without limitation, currency
re-measurements of Indebtedness and any net losses from hedge agreements for
currency exchange risk associated with the above or any other currency-related
risks and those resulting from intercompany Indebtedness);

 

(x) to the extent actually reimbursed by insurance or a third party, amounts
paid for legal settlements, fines, judgments or orders;

 

(xi) costs and expenses associated with transfers, relocations, departures
and/or hiring of senior officers of the Company and its Restricted Subsidiaries
or other members of the management executive committee of the Company, including
severance and other termination costs and relocation expenses, but excluding
costs and expenses associated with transfers, relocations, departures and/or
hiring of senior officers of the Company and its Restricted Subsidiaries or
other members of the management executive committee of the Company in each case
in connection with the Transactions, in an aggregate amount for all adjustments
under this clause (b)(xi), when combined with clauses (b)(iv) and (b)(v) above,
not to exceed 15% of Consolidated EBITDA (determined without giving effect to
any adjustments under this clause (b)(xi) or any of clauses (b)(iv), (b)(v) and
(b)(vi) above) in any applicable Measurement Period; and

 

(xii) (A) fees, costs and expenses incurred by the Company and its Restricted
Subsidiaries in connection with the Transactions and (B) synergies related to
the Closing Date Acquisition that are reasonably identifiable, factually
supportable

16 

 

 

and projected by the Company in good faith to be realized within 18 months of
the closing of the Closing Date Acquisition, in an aggregate amount for all
adjustments under this clause (xii)(B) not to exceed $40,000,000;

 

minus (in all cases, without duplication):

 

(c)          the following to the extent included in the calculation of (or
otherwise increasing, including by not being deducted in such calculation)
Consolidated Net Income for such Measurement Period:

 

(i)        non-cash gains other than (A) non-cash gains to the extent they
represent the reversal of an accrual or cash reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period and (B) non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase Consolidated EBITDA in such prior period;

 

(ii)         Federal, state, local and foreign income tax credits received or
accrued during such period;

 

(iii)        realized or unrealized foreign currency translation or transaction
gains impacting net income (including, without limitation, currency
re-measurements of Indebtedness and any net gains from Swap Contracts for
currency exchange risk associated with the above or any other currency-related
risks and those resulting from intercompany Indebtedness); and

 

(iv)        any cash payment during such period in respect of a non-cash charge
or expense added to net income in computing Consolidated EBITDA in a prior
period pursuant to clause (b)(vii) above.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA of the Company and its Restricted Subsidiaries
for any Measurement Period that includes any fiscal quarter of the Company ended
prior to the Closing Date, Consolidated EBITDA for each applicable fiscal
quarter shall be as set forth on Schedule 1.01(a).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, but without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (other than Letters of Credit to the extent such Letters of Credit
support Indebtedness otherwise included in clauses (a) through (g) hereof), (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of

 

17 

 

 

the types specified in clauses (a) through (e) above of Persons other than the
Company or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Restricted Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Company or such Restricted Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, plus or minus the benefits or detriments, as the case may be, of any
interest rate protection in each case, of or by the Company and its Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Company and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and extraordinary losses for
such Measurement Period, and (b) any income (or loss) for such Measurement
Period of Primex Ltd. (except that amount of cash actually distributed by Primex
Ltd. during such Measurement Period to the Company or a Restricted Subsidiary as
a dividend or other distribution shall be included).

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the excess of (i) Consolidated Funded Indebtedness as of such date
over (ii) an amount equal to the sum of (A) one-hundred percent (100%) of the
cash held by the Company and its Restricted Subsidiaries that are Domestic
Subsidiaries in the United States on such date and (B) eighty percent (80%) of
the cash held by Restricted Subsidiaries that are Foreign Subsidiaries on such
date, in each case free and clear of all Liens (other than non-consensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a)) to (b)
Consolidated EBITDA of the Company and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

 

“Consolidated Net Leverage Ratio Increase” has the meaning specified in Section
7.11(b).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

18 

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” has the meaning specified in Section 10.23(b).

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Customary Permitted Liens” means (a) Liens (other than any Lien imposed under
ERISA) for Taxes, assessments or charges of any Governmental Authority or claims
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with the provisions of GAAP, (b)
Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen,
customs and revenue authorities and other Liens (other than any Lien imposed
under ERISA) created in the ordinary course of business for amounts not yet due
or which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with the provisions of GAAP, (c) Liens (other than any
Lien imposed under ERISA) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds and Liens
securing obligations under indemnity agreements for surety bonds) or other Liens
in connection with workers’ compensation, unemployment insurance and other types
of social security benefits, (d) Liens consisting of any right of offset, or
statutory or consensual banker’s lien, on bank deposits or securities accounts
maintained in the ordinary course of business so long as such bank deposits or
securities accounts are not established or maintained for the purpose of
providing such right of offset or banker’s lien, (e) easements (including,
without limitation, reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially with the ordinary conduct of the business of the
Company or its Restricted Subsidiaries and which do not materially detract from
the value of the property to which they attach or materially impair the use
thereof to the Company or its Restricted Subsidiaries and (f) building
restrictions, zoning laws and other similar statutes, law, rules, regulations,
ordinances and restrictions, now or at any time hereafter adopted by any
Governmental Authority having jurisdiction.

 

“Daily Floating LIBOR Rate” means the fluctuating rate of interest, which can
change on each Business Day, equal to the London Interbank Offered Rate, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m., London time, two
(2) Business Days prior to the date in question, for Dollar deposits with a term
equivalent to a one (1) month term beginning on that date, and if any such
applicable rate is below zero, the Daily Floating LIBOR Rate for such day will
be deemed to be zero.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

19 

 

 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect, including but not limited to the Dutch Bankruptcy Act
(Faillissementswet), the Tax Collection Act of the Netherlands (Invorderingswet
1990) or Social Insurance Financing Act of the Netherlands (Wet Financiering
Sociale Verzekeringen).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or

 

20 

 



such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.15.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, exclusive license, lease or
other disposition (including any Sale and Leaseback Transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests; the amount of the obligation to
purchase, redeem, retire, defease or acquire any of the foregoing shall be with
respect to (a) preferred Equity Interests, the liquidation preference or value
of all shares, units or interests (including all accrued, accreted and
paid-in-kind amounts as of any date of determination) in respect of such
Disqualified Equity Interests and (b) all other such Equity Interests, the
aggregate amount of all such obligations in respect of such Disqualified Equity
Interests as of any date of determination.

 

“Disqualified Institution” means, on any date, any Person that is a competitor
of the Company or any of its Subsidiaries (other than a bona fide debt fund
affiliate thereof), which Person has been designated by the Company as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than 2 Business Days
prior to such date; provided that “Disqualified Institutions” shall exclude any
Person that the Company has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent and the
Lenders from time to time. As of the Closing Date, there are no Disqualified
Institutions.

 

“Dollar” and “$” mean lawful money of the United States.

 

21 

 

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Designated Borrower” means any Designated Borrower that is organized
under the laws of the United States, a state or other political subdivision
thereof or the District of Columbia.

 

“Domestic Guarantors” means, collectively, (a) the Company, (b) each Domestic
Designated Borrower, (c) each Material Domestic Subsidiary of the Company and
(d) any other Domestic Subsidiary that is from time to time party to the
Guaranty or any other agreement pursuant to which it guarantees the Obligations
or any portion thereof (including any Domestic Subsidiary, if any, that the
Company, in its discretion, may cause to be a Domestic Guarantor).

 

“Domestic Obligor” means the Company and each Loan Party that is a Domestic
Subsidiary.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States; provided that in all
events and for all purposes under the Loan Documents (and without regard to
whether any such Person is then owned, directly or indirectly, by a Foreign
Subsidiary of the Company), G.H. Holdings Inc., a Delaware corporation and
indirect Subsidiary of the Target, and its Domestic Subsidiaries shall be
considered Domestic Subsidiaries.

 

“DQ List” has the meaning specified in Section 10.06(g)(iv).

 

“Dutch Auction” has the meaning specified in Section 10.06(h).

 

“Dutch Borrower” means Quaker Chemical B.V., a corporation organized under the
laws of the Netherlands and wholly owned (indirectly) by the Company.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

22 

 

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 10.06(g).

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits or governmental restrictions relating to pollution or the protection of
the Environment or human health (to the extent related to exposure to Hazardous
Materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment, Release threat of Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any

 

23 

 



ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan or a Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan or Multiemployer Plan is considered an at-risk plan or plan in
endangered or critical status within the meaning of Sections 430, 431, and 432
of the Code or Sections 303, 304, and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate;
or (i) a failure by the Company or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by the Company or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Euro Swing Line Rate” means a rate per annum equal to LIBOR for Euros, or if
such rate is not available, a comparable or successor rate which rate is
reasonably selected by the Administrative Agent in consultation with the
applicable Borrower, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) for an amount comparable to the amount of that Loan on such
day for overnight deposits in Euros, and, if any such applicable rate is below
zero, the Euro Swing Line Rate for such day will be deemed to be zero; provided
that after the Closing Date and to the extent a comparable or successor rate is
reasonably selected by the Administrative Agent (as contemplated above), such
selected rate shall be applied in a manner consistent with market practice;
provided further that to the extent such market practice is not administratively
feasible for the Administrative Agent, such selected rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.

 

“Euro Term Borrowing” means a borrowing consisting of simultaneous Euro Term
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Euro Term Lenders pursuant to Section
2.01(b).

 

“Euro Term Commitment” means, as to each Euro Term Lender, its obligation to
make Euro Term Loans to the Dutch Borrower pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “Euro
Term Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Euro Term Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

24 

 



“Euro Term Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Euro Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Euro Term Loans of all
Euro Term Lenders outstanding at such time. The aggregate principal amount of
the Euro Term Facility on the Closing Date is €134,801,168.25.

 

“Euro Term Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Euro Term Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Euro Term Loans at such time.

 

“Euro Term Loan” means an advance made by any Euro Term Lender under the Euro
Term Facility.

 

“Euro Term Note” means a promissory note made by the Dutch Borrower in favor of
a Euro Term Lender, evidencing Euro Term Loans made by such Euro Term Lender,
substantially in the form of Exhibit C-1.

 

“Eurocurrency Rate” means:

 

(a)          With respect to any Credit Extension:

 

(i)          denominated in a LIBOR Quoted Currency, the rate per annum equal to
the LIBOR Screen Rate or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(ii)         denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period;

 

(iii)        denominated in Australian dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iv)        denominated in Mexican Pesos, the rate per annum equal to the
Interbanking Equilibrium Interest Rate (“TIIE”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published by Banco
de Mexico in the Federation’s Official Gazette (or such other commercially
available source providing such quotations as may

 

25 

 

 

be designated by the Administrative Agent from time to time) at or about 2:00
p.m. (Mexico City, Mexico time) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

(v)         with respect to a Credit Extension denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Revolving Credit Lenders pursuant to Section
1.06(a); and

 

(b)          for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate required above is
approved by the Administrative Agent in connection with any rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and provided, further, if any Eurocurrency Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement
(including the calculation of the Base Rate in accordance with clause (b) above
and the definition thereof).

 

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans may be denominated in Dollars, in Euros (with respect to
the Euro Term Loan or a Revolving Credit Loan) or in another Alternative
Currency (solely with respect to a Revolving Credit Loan). All Loans denominated
in any Alternative Currency (other than Swing Line Loans denominated in Euros)
must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Assets” has the meaning given thereto in the proviso to the definition
of Collateral and Guarantee Requirement.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, L/C Issuer or Swing Line Lender, its Lending Office,
or the lending office of an L/C Issuer or Swing Line Lender, located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, L/C Issuer or
Swing Line Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender, L/C Issuer or Swing Line Lender with respect
to an applicable interest in a Loan, Commitment or Obligation pursuant to a law
in effect on the date on which (i) such Lender, L/C Issuer or Swing Line Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 3.06) or (ii) such Lender, L/C
Issuer or Swing

 

26 

 



Line Lender changes its Lending Office or the lending office of an L/C Issuer or
Swing Line Lender, except in each case to the extent that, pursuant to Section
3.01(a)(ii) or (c), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 14, 2013 among the Company, certain Subsidiaries of
the Company party thereto, Bank of America, N.A., as administrative agent, and
the lenders from time to time party thereto.

 

“Existing Letters of Credit” means, collectively, those Letters of Credit issued
under the Existing Credit Agreement and set forth on Schedule 1.01(b). Existing
Letters of Credit shall be deemed, as of the Closing Date, to be outstanding
under the Revolving Credit Facility.

 

“Existing Target Credit Agreements” means, (a) that certain First Lien Credit
Agreement, dated as of December 20, 2012, among G.H. Holdings Inc., HII Holding
Corporation, GH International Inc., Houghton Europe B.V., the Lenders, and Royal
Bank of Canada, as U.S. Administrative Agent and U.S. Collateral Agent, RBC
Europe Limited, as administrative agent and as collateral agent, RBC Capital
Markets, as Syndication Agent, RBC Capital Markets and Deutsche Bank Securities
Inc., as Co-Documentation Agents, RBC Capital Markets, Deutsche Bank Securities
Inc. and UBS Securities LLC, as Joint Lead Arrangers, and RBC Capital Markets,
Deutsche Bank Securities Inc. and UBS Securities LLC, as Joint Bookrunners, as
amended prior to the date hereof, and (b) that certain Second Lien Credit
Agreement, dated as of December 20, 2012, among G.H. Holdings Inc., HII Holding
Corporation, the Lenders party hereto, and Royal Bank of Canada, as
Administrative Agent and Collateral Agent, RBC Capital Markets, as Syndication
Agent, RBC Capital Markets and Deutsche Bank Securities Inc., as Co-
Documentation Agents, RBC Capital Markets, Deutsche Bank Securities Inc. and UBS
Securities LLC, as Joint Lead Arrangers and RBC Capital Markets, Deutsche Bank
Securities Inc. and UBS Securities LLC, as Joint Bookrunners, as amended prior
to the date hereof.

 

“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to Section
10.21.

 

“Extended Revolving Loans” means any Revolving Loans made pursuant to the
Extended Revolving Credit Commitments.

 

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 10.21.

 

“Extension” has the meaning set forth in Section 10.21(a).

 

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 10.21, the L/C Issuer and/or the Swing Line Lenders
implementing an Extension in accordance with Section 10.21.

 

27 

 

 

“Extension Offer” has the meaning set forth in Section 10.21(a).

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person constituting proceeds of property or casualty insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) or condemnation awards (and payments
in lieu thereof).

 

“Facility” means either Term Facility or the Revolving Credit Facility, as the
context may require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due, (ii) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements and Bilateral Foreign Loan
Facilities and (iii) obligations under Letters of Credit that have been
addressed in accordance with the ensuing clause (c)), and (c) all Letters of
Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent (to the extent the Administrative Agent is a party to such
arrangements) and the L/C Issuer shall have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
between a foreign country and the United States entered into in connection with
the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means each of (a) the letter agreement dated as of April 4, 2017
by and among the Company, Bank of America and MLPFS and (b) the letter agreement
dated as of April 4, 2017 by and among the Company, Bank of America, Deutsche
Bank AG New York Branch and the Arrangers.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

28 

 

 

“Foreign Designated Borrower” means the Dutch Borrower and any other Designated
Borrower that is not a Domestic Designated Borrower.

 

“Foreign Guarantors” means, collectively, each Material Foreign Subsidiary of
the Company and, if any, any other Foreign Subsidiary that the Company, in its
discretion, may cause to be a Foreign Guarantor.

 

“Foreign Holding Company” means any (i) Domestic Subsidiary, if all or
substantially all of the assets of such Domestic Subsidiary consist of equity or
debt of one or more Foreign Subsidiaries that are CFCs, or (ii) Subsidiary that
is a disregarded entity for U.S. federal income tax purposes and that is
directly owned by a Loan Party or a Domestic Subsidiary of a Loan Party,
substantially all of the assets of which consist, in each case, of equity or
debt of one or more Foreign Subsidiaries that are CFCs.

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lenders, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Indemnity Letter” means a funding indemnity letter in a form reasonably
satisfactory to the Administrative Agent.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

29 

 

 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, each Domestic Guarantor and each Foreign
Guarantor.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that either (a) at the time it enters into a Swap
Contract required or permitted under Article VI or VII, is a Lender or an
Affiliate of a Lender or (b) is a party to a Swap Contract required or permitted
under Article VI or VII at the time it (or its

 

30 

 



applicable Affiliate) becomes a Lender (either on the Closing Date or thereafter
as an Eligible Assignee), in each case in its capacity as a party to such Swap
Contract.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

 

“Increase Effective Date” has the meaning assigned to such term in Section
2.16(c).

 

“Incremental Increases” has the meaning assigned to such term in Section
2.16(a).

 

“Incremental Term Loans” has the meaning assigned to such term in Section
2.16(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 90 days after
the date on which the related invoices was originally payable, which date is for
more than 90 days after the date the invoice was originally issued);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)          all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;

 

(g)          all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)          all Guarantees of such Person in respect of any of the foregoing.

 

31 

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” means an intellectual property
security agreement, in form and substance reasonably satisfactory to the
Administrative Agent, as supplemented and joined from time to time by the
execution and delivery of supplements and joinders as provided therein or
otherwise reasonably acceptable to the Administrative Agent.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan (other than a
Eurocurrency Rate Loan denominated in Mexican Pesos), the period commencing on
the date such Eurocurrency Rate Loan is disbursed or converted to or continued
as a Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability) and (b) as to each
Eurocurrency Rate Loan denominated in Mexican Pesos, the period commencing on
the date such Eurocurrency Rate Loan is disbursed or converted to or continued
as a Eurocurrency Rate Loan and ending on the date 28 days, 91 days or 182 days
thereafter, in each case, as selected by the Company in its Committed Loan
Notice, or (c) such other period that is twelve months or less requested by the
Company and consented to by all the Appropriate Lenders; provided that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)         any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically

 

32 

 

 

corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iii)        no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investments but reduced by the aggregate amount of any dividends,
distributions or other cash amounts subsequently received by the Borrowers and
Restricted Subsidiaries in respect of such Investments.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

 

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term Facility, the Maturity Date for
the Euro Term Facility and any Incremental Term Loan Maturity Date applicable to
existing Incremental Term Loans, as of any date of determination.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

33 

 



“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any letter of credit issued hereunder, providing for
the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit. All Letters of Credit may be
issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

 

34 

 

 

“LIBOR Quoted Currency” means each of Dollars, Euros, Sterling and Yen, in each
case so long as there is a published LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page or other applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.03(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Company, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which is not conditioned (under the applicable purchase agreement) on the
availability of, or on obtaining, third-party financing (as notified by the
Company to the Administrative Agent in the notice described in clause (g)(i) of
the definition thereof).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, any agreement creating or
perfecting rights in cash collateral pursuant to the provisions of Section 2.17
of this Agreement, the Guaranty, the Collateral Documents, each Fee Letter and
each Issuer Document.

 

“Loan Parties” means, collectively, the Company, each Guarantor and each
Designated Borrower.

 

35 

 

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Acquisition” means an Acquisition where the aggregate consideration
(including the amount of any earnout or other post-closing payment reasonably
estimated to be payable) exceeds $150,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
liabilities (actual or contingent) or condition (financial or otherwise) of the
Company or the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Commercial Tort Claim” means any commercial tort claim with respect to
which any Domestic Obligor is a plaintiff or a beneficiary and that makes a
claim for damages, or other claim for judgment, in an amount greater than or
equal to $25,000,000.

 

“Material Deposit Account” means any deposit account of a Domestic Obligor that
does not constitute an Excluded Asset and that has an average daily balance in
excess of $5,000,000.

 

“Material Domestic Subsidiary” means each wholly-owned Domestic Subsidiary
(other than a Foreign Holding Company) (but, for the avoidance of doubt,
including G.H. Holdings Inc., a Delaware corporation and its Domestic
Subsidiaries) that individually represents greater than or equal to either (a)
five percent (5%) of the consolidated total assets of the Company and its
Domestic Subsidiaries or (b) five percent (5%) of the Consolidated EBITDA of the
Company and its Domestic Subsidiaries; provided that in the event that the
Material Domestic Subsidiaries, the Domestic Designated Borrowers and the
Company on a combined basis do not represent at least eighty-five percent (85%)
of the consolidated total assets of the Company and its Domestic Subsidiaries on
a consolidated basis as of the end of the most recently ended fiscal year and
Consolidated EBITDA of the Company and its Domestic Subsidiaries on a
consolidated basis as of the end of the most recently ended fiscal year, then in
such case the Company shall identify additional wholly-owned Domestic
Subsidiaries to constitute Material Domestic Subsidiaries such that both of the
foregoing 85% tests are satisfied. For purposes of this definition Consolidated
EBITDA and consolidated total assets shall be determined on a pro forma basis
after giving effect to the Closing Date Acquisition. The determination of which
subsidiaries constitute Material Domestic Subsidiaries shall be made (a) on the
Closing Date, (b) as provided in Section 6.02(b) in connection with the delivery
of the annual audited financial statements pursuant to Section 6.01(a) and (c)
upon the consummation of any Material Acquisition.

 

“Material Foreign Subsidiary” means each wholly-owned Foreign Subsidiary of the
Company that individually represents greater than or equal to either (a) ten
percent (10%) of the consolidated total assets of the Company and its Restricted
Subsidiaries on a consolidated basis or (b) ten percent (10%) of the
Consolidated EBITDA of the Company and its Restricted Subsidiaries on a
consolidated basis; provided that (i) in the event the Company and the

 

36 

 

 

Administrative Agent agree that the provision of a guarantee by any Foreign
Subsidiary is impractical or legally unobtainable, or the cost thereof is likely
to exceed the benefit, such Foreign Subsidiary may be excluded (with appropriate
substitutions in other jurisdictions to the extent agreed in lieu thereof) and
(ii) no Subsidiary organized under the laws of China will be a Material Foreign
Subsidiary regardless of assets or Consolidated EBITDA attributable to such
Subsidiary. For purposes of this definition Consolidated EBITDA and consolidated
total assets shall be determined on a pro forma basis after giving effect to the
Closing Date Acquisition. The determination of which subsidiaries constitute
Material Foreign Subsidiaries shall be made (a) on the Closing Date, (b) as
provided in Section 6.02(b) in connection with the delivery of the annual
audited financial statements pursuant to Section 6.01(a) and (c) upon the
consummation of any Material Acquisition.

 

“Material Securities Account” means any securities account, securities
entitlement account or similar account of a Loan Party (other than a Foreign
Designated Borrower) with an average daily balance in an amount in excess of
$5,000,000.

 

“Maturity Date” means (in each case, subject to extension in accordance with
Section 10.21) (a) with respect to the Revolving Credit Facility, August 1,
2024, (b) with respect to the U.S. Term Facility, August 1, 2024, and (c) with
respect to the Euro Term Facility, August 1, 2024; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“MNPI” has the meaning assigned to such term in Section 10.06(h)(iv).

 

“MNPI Representation” has the meaning assigned to such term in Section
10.06(h)(iv).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

37 

 

 

“Net Cash Proceeds” means:

 

(a)          with respect to any Disposition by any Loan Party or any of their
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of their Restricted Subsidiaries, the excess,
if any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party or such Restricted Subsidiary
in connection with such transaction and (C) income taxes reasonably estimated to
be actually payable within two years of the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

 

(b)          with respect to the incurrence or issuance of any Indebtedness by
any Loan Party or any of their Restricted Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Restricted Subsidiary in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a U.S. Term Note, a Euro Term Note or a Revolving Credit Note, as
the context may require.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bilateral Foreign Loan
Facility, Secured Cash Management Agreement or Secured Hedge Agreement, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the

 

38 

 

 

debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

 

“Other Secured Obligations” means all Obligations of any Loan Party or any
Restricted Subsidiary arising under any Bilateral Foreign Loan Facility, Secured
Cash Management Agreement or Secured Hedge Agreement.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the

 

39 

 



Administrative Agent, the L/C Issuer, or the applicable Swing Line Lender, as
the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430 and 436 of the Code and Sections 302 and
303 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding any Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412 of the Code.

 

“Permitted Acquisition” means any Acquisition so long as:

 

(a)          the acquiring Person and any such newly-created or acquired
Restricted Subsidiary shall comply (or the Company shall cause compliance) with
the requirements of Section 6.12, if applicable;

 

(b)          the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be substantially the same
lines of business as one or more of the businesses of the Company and its
Restricted Subsidiaries in the ordinary course or reasonably related thereto,
except that the Company or applicable Restricted Subsidiary may also acquire
some unrelated lines of business that such Borrower or applicable Restricted
Subsidiary may dispose of following the Acquisition;

 

(c)          such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to be materially
adverse to the business, financial condition or operations of the Company and
its Restricted Subsidiaries, taken as a whole (as determined in good faith by
the Company or such Restricted Subsidiary;

 

(d)          after giving effect to such Acquisition, the Consolidated Total Net
Leverage Ratio (determined as of the most recently completed relevant period
after

 

40 

 



giving pro forma effect to such acquisition, any adjustments to adjusted
Consolidated EBITDA made in connection therewith and any Indebtedness (including
any Credit Extensions) incurred in connection therewith) shall be no higher than
the lower of (i) the then-applicable Consolidated Total Net Leverage Ratio
required pursuant to Section 7.11(b) (after giving effect to any Consolidated
Net Leverage Ratio Increase in place as a result of an election by the Company
in accordance with Section 7.11(b)) and (ii) 3.75 to 1.00; provided that if such
Acquisition is a Limited Condition Acquisition, this condition may be satisfied
as of the date of the entering into of the definitive agreement for such Limited
Condition Acquisition;

 

(e)          (A) immediately before and immediately after giving pro forma
effect to any such Acquisition, no Default shall have occurred and be continuing
and (B) without limitation of clause (d) above, immediately after giving effect
to such Acquisition and all related transactions (including any incurrence and
repayment of Indebtedness), the Company and its Restricted Subsidiaries shall be
in pro forma compliance with all of the other covenants set forth in Section
7.11, such compliance to be determined on the basis of the financial information
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Acquisition and all related transactions
had been consummated as of the first day of the fiscal period covered thereby;
provided that if such Acquisition is a Limited Condition Acquisition, the
conditions in (A) and (B) above may be satisfied as of the date of the entering
into of the definitive agreement for such Limited Condition Acquisition so long
as no Specified Default shall have occurred and be continuing at the time of, or
would result from, the consummation thereof;

 

(f)        such Acquisition shall be consensual and shall have been approved by
the subject Person’s Board of Directors or the requisite holders of such capital
stock or other Equity Interests; and

 

(g)          in the case of an Acquisition where the aggregate consideration
(including the amount of any earnout or other post-closing payment reasonably
estimated to be payable) exceeds $50,000,000, the Company shall have delivered
to the Administrative Agent (i) no less than ten Business Days prior to the date
on which any such Acquisition is to be consummated (or such later date as may be
approved by the Administrative Agent), written notice of such Acquisition, which
notice shall include the proposed closing date of such Acquisition and whether
such Permitted Acquisition is a Limited Condition Acquisition and (ii) at least
five Business Days prior to the date on which any such Acquisition is to be
consummated (or such later date as may be approved by the Administrative Agent),
a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, certifying
that all of the foregoing requirements have been satisfied or will be satisfied
on or prior to the consummation of such Acquisition.

 

“Permitted Post-Closing Reorganization” means a reorganization to be implemented
at any time in connection with the Transactions and the integration of the
Closing Date Acquisition, consisting of various Dispositions, Investments,
Indebtedness, Restricted Payments, mergers

 

41 

 

 

and/or other fundamental changes solely between and among the Company and its
Restricted Subsidiaries, either (a) in accordance with that certain Permitted
Post-Closing Reorganization Description, Quaker Chemical Corporation, dated July
2019 and delivered to the Lenders prior to the Closing Date or (b) pursuant to a
plan otherwise consented to by the Required Lenders, such consent not to be
unreasonably withheld or delayed (including by negative consent). For the
avoidance of doubt, to the extent that any transfer or any other element or step
contained in the proposed letter or memo would not be in compliance with a plan
referenced in clauses (a) or (b), such transfer or other element or step would
not cause the transactions, taken as a whole, to fail to constitute a Permitted
Post-Closing Reorganization, so long as there are other provisions of this
Agreement (including in Sections 7.02, 7.03, 7.04, 7.05 and/or 7.06) that would
allow such transfers or other element or step to be made or consummated (other
than in reliance on a basket for the Permitted Post-Closing Reorganization), and
in any such case any such additional transfer, element or step would be made in
reliance on those other provisions; and

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding any Multiemployer Plan),
maintained for employees of the Company or any ERISA Affiliate or any such Plan
to which the Company or any ERISA Affiliate is required to contribute on behalf
of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchase Agreement” means that certain Share Purchase Agreement dated as of
April 4, 2017 by and among the Company, Global Houghton Ltd., the Sellers (as
defined therein) and the Sellers’ Representative (as defined therein) and all
schedules and exhibits thereto, in each case as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
thereof and of this Agreement.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Ratings Release Trigger Event” shall be deemed to have occurred while two of
the following have occurred and are continuing: (A) the corporate family rating
of the Company and its Subsidiaries from Moody’s is Baa3 or better (with a
stable outlook or better), (B) the corporate rating of the Company and its
Subsidiaries from S&P is BBB- or better (with a stable outlook or better) or (C)
the corporate rating of the Company and its Subsidiaries from Fitch is BBB- or
better (with a stable outlook or better). In the event that any rating agency
changes its

 

42 

 



rating system, the referenced ratings shall be the ratings equivalent to the
above-denominated ratings prior to giving effect to such change, as reasonably
determined by the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Refinancing” means the payment in full of all outstanding amounts and the
termination of all commitments under the Existing Credit Agreement, each of the
Existing Target Credit Agreements and all other Indebtedness of the Company and
of the Target and their respective Subsidiaries other than Indebtedness under
the Loan Documents and other Indebtedness permitted by Section 7.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Documents” means the Purchase Agreement and all material documents,
instruments and agreements entered into in connection with the foregoing.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Euro Term Lenders” means, as of any date of determination, Euro Term
Lenders holding more than 50% of the Euro Term Facility on such date; provided
that the portion of the Euro Term Facility held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Euro Term
Lenders.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

43 

 

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required U.S. Term Lenders” means, as of any date of determination, Term
Lenders holding more than 50% of the U.S. Term Facility on such date; provided
that the portion of the U.S. Term Facility held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required U.S. Term
Lenders.

 

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, corporate secretary, general counsel, treasurer, assistant
treasurer or controller, director or management board member of a Loan Party, or
any other Person designated by the Board of the applicable Loan Party, (b)
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and (c)
solely for purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Assets” means any asset other than Equity Interests in Restricted
Subsidiaries.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, but excluding any intercompany payment made to a Loan
Party.

 

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative

 

44 

 



Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require
(including, without limitation, in connection with any payment or repayment of
Loans); and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
L/C Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of all Existing Letters of Credit denominated in Alternative
Currencies, the Closing Date, and (v) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to Section
2.01(c), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Increase” has the meaning assigned to such term in Section
2.16(a).

 

“Revolving Credit Increase Lender” has the meaning assigned to such term in
Section 2.16(d)(ii).

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

45 

 

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
3.03(b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Filing Date” means (i) the date that the relevant financial statements of
the Company are required to be filed with the SEC pursuant to the Securities
Exchange Act of 1934 or (ii) if the Company is no longer a SEC reporting
company, the date the relevant financial statements of the Company would be
required to be filed with the SEC if the Company were a reporting company and
not an “accelerated filer” within the meaning of Rule 12b-2 of the Securities
Exchange Act of 1934.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Restricted Subsidiary of a
Loan Party and any Cash Management Bank and designated by the Company in a
writing to the Administrative Agent as a Secured Cash Management Agreement.

 

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party or any
Restricted Subsidiary of a Loan Party and any Hedge Bank and designated by the
Company in a writing to the Administrative Agent as a Secured Hedge Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Bilateral
Foreign Facility Lenders, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

 

46 

 

 

“Security and Pledge Agreement” means that certain Security and Pledge Agreement
dated as of the Closing Date by the Company and other Domestic Loan Parties to
the Administrative Agent for the benefit of the Secured Parties, as supplemented
or joined from time to time by the execution and delivery of supplements and
joinders as provided therein or as otherwise reasonably acceptable to the
Administrative Agent.

 

“Sellers” means, individually or collectively, Gulf Houghton Lubricants Ltd. and
each of the “Management Sellers” on the signature pages to the Purchase
Agreement.

 

“Significant Subsidiary” means (a) each Restricted Subsidiary that is or is
required to be a Loan Party and (b) each other Restricted Subsidiary that
individually represents at least two percent (2%) of the Consolidated EBITDA of
the Company and its Restricted Subsidiaries on a consolidated basis or at least
two percent (2%) of the consolidated total assets of the Company and its
Restricted Subsidiaries on a consolidated basis.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the sum of the liabilities (including
contingent liabilities) of such Person and its Subsidiaries, on a consolidated
basis, does not exceed the present fair saleable value of the assets of such
Person and its Subsidiaries, on a consolidated basis, (b) the fair value of the
property of such Person and its Subsidiaries, on a consolidated basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person and its Subsidiaries, on a consolidated basis, (c) the capital of
such Person and its Subsidiaries, on a consolidated basis, is not unreasonably
small in relation to their business as contemplated on the date hereof, and
(d) such Person and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts including
current obligations beyond their ability to pay such debts as they become due
(whether at maturity or otherwise).

 

“Specified Default” shall mean an Event of Default arising under either or both
of Sections 8.01(a) or 8.01(f).

 

“Specified Purchase Agreement Representations” means the representations made by
the Target and/or the Sellers, or any of their respective Subsidiaries or
Affiliates, with respect to the Target and its Subsidiaries and Affiliates in
the Purchase Agreement as are material to the interests of the Lenders, but only
to the extent that the Company or its applicable Affiliates have the right to
terminate the Company’s and/or such Affiliate’s obligations under the Purchase
Agreement, or to decline to consummate the Closing Date Acquisition pursuant to
the Purchase Agreement, as a result of a breach of such representation in the
Purchase Agreement, determined without regard to whether any notice is required
to be delivered by the Company, the Target, any Seller or any of their
respective Affiliates pursuant to the Purchase Agreement.

 

“Specified Representations” means the representations and warranties set forth
in Section 5.01(a), Section 5.01(b)(ii) (solely as it relates to corporate or
organizational power or authority), Section 5.02(a) (solely with respect to the
Loan Documents), Section 5.02(c) (but only with respect to the Loan Documents
and also with respect to no conflicts with or consents under any applicable
Laws, where such conflict or failure to obtain such consent could reasonably be
expected to have a Material Adverse Effect), Section 5.04, Section 5.14, Section
5.18 (assuming the consummation of the Closing Date Acquisition and the
consummation of the other

 

47 

 

 

Transactions to occur on or prior to the Closing Date), Section 5.21, Section
5.22 and Section 5.24 (but subject in all respects to Section 4.01(b)).

 

“Specified Transaction” means (a) any Investment that results in a Person
becoming a Restricted Subsidiary, (b) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (c) any Acquisition that
constitutes a Material Acquisition or a Permitted Acquisition, (d) any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Company, (e) the Closing Date Acquisition (without duplication or
alteration of the amounts set forth on Schedule 1.01(a) giving effect thereto)
or (f) any other Acquisition, incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes without any adjustment
to the commitments thereunder), Restricted Payment or other event that by the
terms of this Agreement requires a test to be calculated for “pro forma
compliance” or on a “pro forma basis” or after giving “pro forma effect.”

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor

 

48 

 

 

transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means, collectively, (a) Bank of America in its capacity as
provider of Swing Line Loans denominated in U.S. Dollars, and (b) BAMLI DAC, or
one or more other branches or Affiliates of Bank of America, in its capacity as
provider of Swing Line Loans denominated in Euros, or any successor swing line
lender hereunder or any successor swing line lender hereunder the Euro Swing
Line Lender or the U.S. Swing Line Lender.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $60,000,000 and
(b) the Revolving Credit Facility; provided that unless otherwise agreed between
the Company and the Swing Line Lenders, the aggregate amount of Swing Line Loans
outstanding in Dollars shall not exceed $40,000,000 and the aggregate amount
outstanding in Euros shall not exceed the Alternative Currency Equivalent of
$20,000,000. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating

 

49 

 



obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

 

“Target” means Global Houghton Ltd., an exempted company incorporated under the
Laws of the Cayman Islands.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means either a U.S. Term Borrowing or a Euro Term Borrowing.

 

“Term Commitment” means either a U.S. Term Commitment or a Euro Term Commitment.

 

“Term Facilities” means, at any time, the U.S. Term Facility and the Euro Term
Facility.

 

“Term Lender” means, at any time, a U.S. Term Lender or a Euro Term Lender.

 

“Term Loan” means a U.S. Term Loan or a Euro Term Loan.

 

“Term Loan Increase” has the meaning assigned to such term in Section 2.16(a).

 

“Threshold Amount” means $35,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the aggregate
amount of Total Revolving Credit Exposure and Total Term Loan Exposure of such
Lender at such time.

 

“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and the Revolving Credit
Exposure of such Revolving Credit Lender at such time.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

50 

 

 

“Total Term Loan Exposure” means, as to any Term Lender at any time, the unused
Term Commitments (if any) and the Outstanding Amount of all Term Loans of such
Term Lender at such time.

 

“Transition Period Adjustment in Accordance with GAAP Election” means the
inclusion of the pro-rated amount of the prior year’s annual equity income for
Korea Houghton Corp. during any fiscal quarter that, due to the Company’s
application of the guidance in Accounting Standards Codification 323 (pursuant
to which the equity income of Korea Houghton Corp. would be reflected on a
delayed basis), less than or equal to one full quarter of equity income of Korea
Houghton Corp. would otherwise be included on the Company’s consolidated income
statement.  For the avoidance of doubt, this adjustment is intended to eliminate
any gap in reporting of such equity income and it is anticipated that it would
apply for no more than two fiscal quarters following the Closing Date.

 

“Transactions” means, collectively, (a) the Closing Date Acquisition, (b) the
Refinancing, (c) the entering into of this Agreement and making of Credit
Extensions on the Closing Date, (d) the payment of fees, commissions,
transaction costs and expenses incurred in connection with each of the foregoing
and (e) all related transactions to occur on or prior to the Closing Date.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Company as an Unrestricted Subsidiary in accordance with Section 2.14(a) (until
such time, if ever, that such Subsidiary is re-designated as a Restricted
Subsidiary in accordance with Section 2.14(b)); provided that in no event shall
any Loan Party be an Unrestricted Subsidiary.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

51 

 

 

“U.S. Term Borrowing” means a borrowing consisting of simultaneous U.S. Term
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the U.S. Term Lenders pursuant to Section
2.01(a).

 

“U.S. Term Commitment” means, as to each U.S. Term Lender, its obligation to
make U.S. Term Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such U.S. Term Lender’s name on Schedule 2.01 under the caption “U.S.
Term Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such U.S. Term Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“U.S. Term Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the U.S. Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the U.S. Term Loans of all
U.S. Term Lenders outstanding at such time.

 

“U.S. Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a U.S. Term Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds U.S. Term Loans at such time.

 

“U.S. Term Loan” means an advance made by any U.S. Term Lender under the U.S.
Term Facility.

 

“U.S. Term Note” means a promissory note made by the Company in favor of a U.S.
Term Lender evidencing U.S. Term Loans made by such U.S. Term Lender,
substantially in the form of Exhibit C-3.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02         Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          [Reserved.]

 

(b)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

52 

 



modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(e)          Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

1.03         Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
described in clause (a)of such definition, except as otherwise specifically
prescribed herein, including, for the avoidance of doubt, Section 7.13 (but
subject to clause (ii)below). Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and, in the event that the Company makes an
election pursuant to the guidance in Accounting



53 

 



Standards Codification 323, the application of the Transition Period Adjustment
in Accordance with GAAP Election.

 

(b)          Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) or any change otherwise permitted by Section 7.13, would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP or such other change (subject to the approval of
the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with the accounting
treatment prior to such change therein and (B) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or otherwise.  Without limiting
the foregoing, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements
described in clause (a) of such definition for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

 

(c)          Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Company and its Subsidiaries or to
the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)          Pro Forma Calculations.

 

(i)          For purposes of calculating the Consolidated Interest Coverage
Ratio and the Consolidated Net Leverage Ratio, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (A) during the period in respect of which such calculations are
required to be made or (B) in the case of a pro forma calculation required by
this Agreement, subsequent to such period and prior to or simultaneously with
the event for which the calculation of any such ratio is made on a pro forma
basis (solely with respect to determining pro forma compliance for such event,
and not for other purposes (including pricing) shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used in
either of the foregoing attributable to any Specified Transaction) had occurred
on the first day of the period in respect of which such calculations are
required to be made. If since the beginning of any applicable period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Company or any of its Restricted Subsidiaries
since the beginning of such period shall have made any Specified Transaction
that would have required adjustment pursuant to this Section 1.03(d), then the
Consolidated Interest Coverage Ratio and the Consolidated Net

54 

 



Leverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.03(d).

 

(ii)         Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer and in a manner reasonably acceptable to the Administrative
Agent, subject, in the case of any Permitted Acquisition, to the Administrative
Agent’s receipt of (x) the most recent financial statements with respect to the
acquired Person or business prepared by such acquired Person or the seller
thereof and (y) to the extent available, the most recent audited and interim
unaudited financial statements with respect to the acquired Person.

 

(iii)        If at any time the Company has made an election with respect to any
Limited Condition Acquisition to test a financial ratio test or condition at the
time of the execution and delivery of the purchase agreement related to such
Limited Condition Acquisition, then in connection with any subsequent
calculation of any financial covenant for any purpose under this Agreement
(including any basket, measurement, or for purposes of Section 7.11) following
the relevant date of execution of the definitive agreement with respect to such
Limited Condition Acquisition and prior to the earlier of (i) the date on which
such Limited Condition Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
financial covenant shall be required to be satisfied both (x) on a pro forma
basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (y) assuming such Limited Condition Acquisition and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

 

1.04         Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder, calculating financial covenants hereunder or with
respect to amounts under the Euro Term Loan, or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

 

(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Eurocurrency Rate

 

55 

 

 

Loan is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.

 

1.06         Additional Alternative Currencies. (a) The Company may from time to
time request that Revolving Credit Loans be made as Eurocurrency Rate Loans in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. Any such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders.

 

(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired
Revolving Credit Borrowing in such proposed currency (or such other time or date
as may be agreed by the Administrative Agent, in its sole discretion). The
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans under
the Revolving Credit Facility in such requested currency.

 

(c)          Any failure by a Revolving Credit Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Revolving Credit Lender to permit Eurocurrency Rate Loans to
be made under the Revolving Credit Facility in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Loans under the Revolving Credit Facility in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Revolving Credit Borrowings of Eurocurrency Rate
Loans. If any Revolving Credit Lender shall fail to consent to any request for
an additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

1.07         Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Credit Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Credit Borrowing, at the end of the then current Interest
Period.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

56 

 



(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08         Times of Day; Rates.

 

(a)          Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable)

 

(b)          The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.

 

1.09         Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

ARTICLE II
the COMMITMENTS and Credit Extensions

 

2.01         The Loans. (a) The U.S. Term Borrowing. Subject to the terms and
conditions set forth herein, each U.S. Term Lender severally agrees to make a
single loan in Dollars to the Company on the Closing Date in an amount not to
exceed such U.S. Term Lender’s Applicable Percentage of the U.S. Term Facility.
The U.S. Term Borrowing shall consist of U.S. Term Loans made simultaneously by
the U.S. Term Lenders in accordance with their respective Applicable Percentage
of the U.S. Term Facility. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. U.S. Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein; provided that a Funding
Indemnity Letter shall be required with respect to any U.S. Term Loans to be
advanced as Eurocurrency Rate Loans on the Closing Date.

 

(b)          The Euro Term Borrowing. Subject to the terms and conditions set
forth herein, each Euro Term Lender severally agrees to make a single loan in
Euros (in the Alternative Currency Equivalent of the initial principal amount of
the Euro Term Facility) to the Dutch Borrower (as directed by the Company) on
the Closing Date in an amount not to exceed such Euro Term Lender’s Euro Term
Commitment. The Euro Term Borrowing shall consist of Euro Term Loans made
simultaneously by the Euro Term Lenders in accordance with their respective Euro
Term Commitments. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Euro Term Loans must be Eurocurrency Rate Loans
as further provided

57 

 

 

herein, and a Funding Indemnity Letter shall be required with respect to the
advance of the Euro Term Loans on the Closing Date.

 

(c)          The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (ii) the Revolving Credit Exposure shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section
2.01(c), prepay under Section 2.05, and reborrow under this Section 2.01(c).
Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein; provided that a Funding Indemnity Letter shall be
required with respect to any Revolving Credit Loans to be advanced as
Eurocurrency Rate Loans on the Closing Date.

 

2.02         Borrowings, Conversions and Continuations of Loans. (a) Each U.S.
Term Borrowing, each Euro Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the Company
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m.,
(i) three Business Days before the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders. Each Borrowing

58 

 

 

of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Company is requesting a U.S. Term Borrowing, a Euro Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the currency of the Loans to be borrowed, and (vii) if applicable,
the Designated Borrower. If the Company fails to specify a currency in a
Committed Loan Notice requesting a Borrowing, then the Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

 

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage under the applicable Facility of the applicable U.S. Term
Loans, Euro Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a U.S. Term
Borrowing, a Euro Term Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if,

59 

 



on the date a Committed Loan Notice with respect to a Revolving Credit Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the applicable Borrower as provided above.

 

(c)          Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans (other than
the Euro Term Loan) may be requested as, converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency (other than the Euro Term Loan) be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)          The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect in the aggregate in
respect of the Facilities.

 

(f)          Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

2.03         Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or any of its Restricted Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Company or its Restricted Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the Revolving
Credit Exposure shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the

 

60 

 

 

Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)         The L/C Issuer shall not issue any Letter of Credit if:

 

(A)         subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension (but it may contain auto extend provisions as agreed to by the
L/C Issuer as more fully set forth in clause (b)(iii) below), unless the
Required Revolving Lenders have approved such expiry date; or

 

(B)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
and the L/C Issuer have approved such expiry date.

 

(iii)        The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

 

61 

 

 

(D)         the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)         any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Company or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

(F)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)         The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)        The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date

 

62 

 



or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Company
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

(iii)        If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require)

 

63 

 

 

the L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Company that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
Business Day immediately following the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the Business Day immediately following the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
timely reimburse the L/C Issuer by such time on the Honor Date, the
Administrative Agent shall promptly notify each Revolving Credit

 

64 

 

 

Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Company shall be deemed to have requested
a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)         Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv)        Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer,

 

65 

 

 

the Company, any Restricted Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)          Repayment of Participations.

 

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Company or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The

 

66 

 

 

obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Restricted Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

 

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)        any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)       any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)      any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

67 

 

 

(ix)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any of its Restricted Subsidiaries.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

(f)          Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Company may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)          Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including

 

68 

 



any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Company for, and the
L/C Issuer’s rights and remedies against the Company shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade – International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(h)          Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance, subject to
adjustment as provided in Section 2.18, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the third Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each standby Letter of Credit shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Revolving Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the applicable Fee Letter, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Company and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the applicable Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the third Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to the
L/C Issuer for its own account the customary issuance, presentation, amendment
and other

 

69 

 

 

processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)          Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)          Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Company shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit. The Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

 

2.04         Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, each Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Company or to any Designated Borrower organized under
the laws of a European country from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit (including giving effect to the proviso
contained in the definition thereof), notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as a Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that (x) after giving effect to any Swing
Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment and (y) no Swing Line Lender shall be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Company or the applicable
Designated Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan denominated in
Dollars shall be made only to the Company and shall bear interest only at a rate
based on the Daily Floating LIBOR Rate. Each Swing Line Loan denominated in
Euros shall be made only to a Designated Borrower organized under the laws of a
European country and shall bear interest only at a rate based on the Euro Swing
Line Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable Swing Line Lender a risk participation
in each Swing Line Loan in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Company’s or the applicable Designated Borrower’s irrevocable notice to the
applicable Swing

 

70 

 

 

Line Lender and the Administrative Agent (which shall provide notice to the
other Swing Line Lender), which may be given by (A) telephone or (B) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the applicable Swing Line Lender and the Administrative Agent of
a Swing Line Loan Notice. Each such notice must be received by the applicable
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. New York
City time on the requested borrowing date in the case of Swing Line Loans
denominated in Dollars and 1:00 p.m. London time on the requested borrowing date
in the case of Swing Line Loans denominated in Euros, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000 or €100,000, as
applicable, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the applicable Swing Line Lender of any Swing
Line Loan Notice, the applicable Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the applicable Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the applicable Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. New York City
time on the requested borrowing date in the case of Swing Line Loans denominated
in Dollars or 2:00 p.m. London time on the requested borrowing date in the case
of Swing Line Loans denominated in Euros (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the applicable Swing Line
Lender will, not later than 3:00 p.m. New York City time on the borrowing date
specified in such Swing Line Loan Notice in the case of Swing Line Loans
denominated in Dollars and 3:00 p.m. London time on the borrowing date specified
in such Swing Line Loan Notice in the case of Swing Line Loans denominated in
Euros, make the amount of its Swing Line Loan available to the Company or the
applicable Designated Borrower at its office by crediting the account of the
Company or the applicable Designated Borrower on the books of the Swing Line
Lender in Same Day Funds or by initiating a wire transfer of such funds as
directed by the Company or the applicable Designated Borrower.

 

(c)          Refinancing of Swing Line Loans.

 

(i)          Either Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan for Swing Line Loans denominated
in Dollars or a Eurocurrency Rate Loan for Swing Line Loans denominated in Euros
in an amount equal to such Lender’s Applicable Revolving Credit Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans or Eurocurrency Rate Loans, but subject to the
unutilized portion of the Revolving Credit Facility and the conditions set forth
in Section 4.02. Each Swing Line Lender shall furnish the Company with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its

 

71 

 



Applicable Revolving Credit Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. New York City time
on the day specified in such Committed Loan Notice for Swing Loans denominated
in Dollars and 1:00 p.m. London time on the day specified in such Committed Loan
Notice for Swing Loans denominated in Euros, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company or a Eurocurrency Rate Loan
to the applicable Designated Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans or Eurocurrency Rate Loans submitted by the applicable Swing
Line Lender as set forth herein shall be deemed to be a request by the
applicable Swing Line Lender that each of the Revolving Credit Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), the
applicable Swing Line Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the applicable Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any Swing
Line Lender, the Company, any Designated Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit

 

72 

 

 

Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company or any Designated Borrower to repay Swing Line Loans, together
with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)          At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

(ii)         If any payment received by the applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by such Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by such Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to such
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the applicable Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)          Interest for Account of Swing Line Lenders. Each Swing Line Lender
shall be responsible for invoicing the Company for interest on the applicable
Swing Line Loans. Until each Revolving Credit Lender funds its Base Rate Loan,
Eurocurrency Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of any Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the applicable Swing Line Lender.

 

(f)          Payments Directly to Swing Line Lender. The applicable Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the applicable Swing Line Lender.

 

2.05       Prepayments.

 

(a)          Optional.

 

(i)          Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m. (1)
three Business Days prior to any date of prepayment of Eurocurrency Rate Loans
in Dollars, (2) four Business Days (or five in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any

 

73 

 

 

date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof, (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of the Alternative
Currency Equivalent of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (D) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage or such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied to the principal repayment
installments thereof as the Company may direct (and, in the absence of any such
direction, on a pro rata basis across the remaining quarterly principal
installments thereof). Subject to Section 2.18, each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.

 

(ii)         The Company may, upon notice to the applicable Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the applicable Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. New York City
time on the date of the prepayment in the case of Swing Line Loans denominated
in Dollars and 1:00 p.m. London time on the date of the prepayment in the case
of Swing Line Loans denominated in Euros, and (B) any such prepayment shall be
in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

(b)          Mandatory.

 

(i)          If the Company or any of its Restricted Subsidiaries Disposes of
any property (other than any Disposition of any property permitted by Section
7.05(a) through (d)) which results in the realization by such Person of Net Cash
Proceeds (other than from the Company or a Restricted Subsidiary in a
transaction permitted hereby), the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds immediately upon receipt
thereof by such Person (such prepayments to be applied as set forth in clauses
(iv) and (vi) below); provided that (A) no prepayment

 

74 

 

 

shall be required to be made (x) for any Disposition where such Disposition
(when combined with all other Dispositions in a series of related Dispositions)
is under $5,000,000 and (y) with the first $20,000,000 of Net Cash Proceeds from
Dispositions (including Dispositions of less than $5,000,000) (less any
exclusion of prepayments from Net Cash Proceeds of Extraordinary Receipts
resulting from the application of proviso (A) to clause (iii) below) in any
fiscal year of the Company and (B) with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(i), at the
election of the Company (as notified by the Company to the Administrative Agent
on or prior to the date of such Disposition), and so long as no Default shall
have occurred and be continuing, the Company or such Restricted Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets or
assets useful in the business of the Company and its Restricted Subsidiaries,
including Permitted Acquisitions, so long as within 365 days after the receipt
of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Company in writing to the Administrative Agent), it being
understood that any Net Cash Proceeds not so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(i)
(giving effect to the preceding proviso (A)).

 

(ii)         Upon the incurrence or issuance by the Company or any of its
Restricted Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.02), the Borrowers
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the Company
or such Restricted Subsidiary (such prepayments to be applied as set forth in
clauses (iv) and (vi) below).

 

(iii)        Upon any Extraordinary Receipt received by or paid to or for the
account of the Company or any of its Restricted Subsidiaries, and not otherwise
included in clause (i) or (ii) of this Section 2.05(b), the Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds received therefrom immediately upon receipt thereof by the Company or
such Restricted Subsidiary (such prepayments to be applied as set forth in
clauses (iv) and (vi) below); provided that (A) no prepayment shall be required
to be made (x) if the Extraordinary Receipts from such occurrence or series of
occurrences are less than $5,000,000 and (y) with the first $20,000,000 of Net
Cash Proceeds from Extraordinary Receipts (including Extraordinary Receipts of
less than $5,000,000) (less any exclusion of prepayments from Net Cash Proceeds
of Dispositions resulting from the application of proviso (A) to clause (i)
above) in any fiscal year of the Company and (B) with respect to any proceeds of
insurance or condemnation awards (or payments in lieu thereof), at the election
of the Company (as notified by the Company to the Administrative Agent on or
prior to the date of receipt of such insurance proceeds or condemnation awards),
and so long as no Default shall have occurred and be continuing, the Company or
such Restricted Subsidiary may apply within 365 days after the receipt of such
cash proceeds to replace or repair the equipment, fixed assets or real property
in respect of which such cash proceeds were received or other assets useful in
the business of the Company and its Restricted Subsidiaries, including Permitted
Acquisitions, it being understood that any Net Cash Proceeds not so applied
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iii) (giving effect to the preceding proviso (A)).

 

75 

 

 

(iv)        Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, first, ratably to each of the Term
Facilities (including, to the extent provided in the definitive loan
documentation therefor in accordance with Section 2.16(a)(v)(A), of any
Incremental Term Loans) and to the principal repayment installments thereof in
direct order of maturity to the next four principal repayment installments of
the applicable Term Facility (and, to the extent provided in the definitive loan
documentation therefor in accordance with Section 2.16(a)(v)(A), of any
Incremental Term Loans) and, thereafter, to the remaining principal repayment
installments (including any installment on the Maturity Date) of the applicable
Term Facility (and, to the extent provided in the definitive loan documentation
therefor in accordance with Section 2.16(a)(v)(A), of any Incremental Term
Loans) on a pro rata basis and, second, to the Revolving Credit Facility
(without permanent reduction of the Revolving Credit Commitments) in the manner
set forth in clause (vi) of this Section 2.05(b).

 

(v)         If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Borrowers shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

 

(vi)        Prepayments of the Revolving Credit Facility made pursuant to
Section 2.05(b)(iv) or (v), first, shall be applied ratably to the L/C
Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, in the case of prepayments of
the Revolving Credit Facility required pursuant to Section 2.05(b)(iv), any
amount remaining after the prepayment in full of all L/C Borrowings, Swing Line
Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Company or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.

 

(vii)       Notwithstanding anything to the contrary contained in Section
2.05(b)(i) or (iii), to the extent attributable to a Disposition by a Restricted
Subsidiary or an Extraordinary Receipt received by a Restricted Subsidiary, that
is, in either case, a Foreign Subsidiary and in any such case a Restricted
Payment or other distribution to the applicable Borrower or the Company is
required (notwithstanding the Loan Parties’ commercially reasonable efforts to
make such mandatory prepayment without making such Restricted Payment or other
payment) in connection with such prepayment (or portion thereof), no prepayment
(or a portion thereof) required under Section 2.05(b)(i) or (iii) shall be made
if either of the Company or any Restricted Subsidiary determines in good faith
that it would incur a liability in respect of Taxes (including any withholding
tax) in connection with making such Restricted Payment or other distribution
which the Company, in its reasonable judgment, deems to be material (after
giving effect to distributions or payments to Foreign Designated Borrowers).
Notwithstanding anything

 

76 

 

 

in the preceding sentence to the contrary, in the event the limitations or
restrictions described therein cease to apply to any such required prepayment,
the Borrowers shall make such prepayment in an amount equal to the lesser of (1)
the amount of such prepayment previously required to have been made without
having given effect to such limitations or restrictions and (2) the amount of
cash and Cash Equivalents on hand at such time, in each case, less the amount by
which the Net Cash Proceeds from the applicable Disposition or Extraordinary
Receipt were previously used for the permanent repayment of Indebtedness
(including any reductions in commitments related thereto).

 

(viii)      In the event that any prepayment pursuant to Section 2.05(b) would
require that the Borrowers pay compensation under Section 3.05, the Borrowers
may defer such payment until such date as no such compensation would be required
provided it shall not be deferred by more than 30 days.

 

2.06         Termination or Reduction of Commitments. (a) Optional. The Company
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Company shall not terminate or
reduce (A) the Revolving Credit Facility if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit.

 

(b)          Mandatory.

 

(i)          The aggregate U.S. Term Commitments shall be automatically and
permanently reduced to zero on the date of the U.S. Term Borrowings.

 

(ii)         The aggregate Euro Term Commitments shall be automatically and
permanently reduced to zero on the date of the Euro Term Borrowing.

 

(iii)        If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

 

(c)          Application of Commitment Reductions; Payment of Fees.

 

(i)          The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Revolving Credit Commitment under this Section 2.06. Upon any reduction
of the

 

77 

 

 

Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Lender’s Applicable Revolving Credit
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

 

2.07         Repayment of Loans. (a) U.S. Term Loans. The Company shall repay to
the U.S. Term Lenders the aggregate principal amount of all U.S. Term Loans
outstanding on the third Business Day after the last day of each fiscal quarter
set forth below (with the first such payment date being the third Business Day
after the last day of the fiscal quarter of the Company after the fiscal quarter
in which the Closing Date occurs) in an amount in Dollars equal to the
percentage set forth opposite such date times the aggregate initial principal
amount of the U.S. Term Loans actually made on the Closing Date pursuant to
Section 2.01(a) (which amounts shall be reduced as a result of the application
of mandatory and voluntary prepayments as set forth herein):

 

Quarterly Payment Date   Amount First eight quarterly payment dates   1.250%
Next four quarterly payment dates   1.875% Each quarterly payment date
thereafter   2.500%

 

 



provided, however, that the final principal repayment installment of the U.S.
Term Loans shall be repaid on the Maturity Date for the U.S. Term Facility and
in any event shall be in an amount equal to the aggregate principal amount of
all U.S. Term Loans outstanding on such date.

 

(b)          Euro Term Loans. The Dutch Borrower shall repay to the Euro Term
Lenders the aggregate principal amount of all Euro Term Loans outstanding on the
third Business Day after the last day of each fiscal quarter set forth below
(with the first such payment date being the third Business Day after the last
day of the fiscal quarter of the Company after the fiscal quarter in which the
Closing Date occurs) in an amount in Euros equal to the percentage set forth
opposite such date times the aggregate initial principal amount of the Euro Term
Loans actually made on the Closing Date pursuant to Section 2.01(b) (which
amounts shall be reduced as a result of the application of mandatory and
voluntary prepayments as set forth herein):

 

 

Quarterly Payment Date   Amount First eight quarterly payment dates   1.250%
Next four quarterly payment dates   1.875% Each quarterly payment date
thereafter   2.500%

 

78 

 

 

provided, however, that the final principal repayment installment of the Euro
Term Loans shall be repaid on the Maturity Date for the Euro Term Facility and
in any event shall be in an amount equal to the aggregate principal amount of
all Euro Term Loans outstanding on such date.

 

(c)          Revolving Credit Loans. The Borrowers shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

 

(d)          Swing Line Loans. The Company and the applicable Designated
Borrowers, as applicable, shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date for the Revolving Credit Facility. Swing Line Loans may be repaid
with proceeds of other Swing Line Loans.

 

2.08         Interest. (a) Subject to the provisions of Section 2.08(b), (i)
each Eurocurrency Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; (iii) each Swing Line Loan denominated in
Dollars shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Daily Floating LIBOR
Rate plus the Applicable Rate and (iv) each Swing Line Loan denominated in Euros
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Euro Swing Line Rate
plus the Applicable Rate for Eurocurrency Rate Loans.

 

(b)          

 

(i)          If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii)
above), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

79 

 

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09         Fees. In addition to certain fees described in Sections 2.03(h) and
(i):

 

(a)          Commitment Fee. Except as set forth in Section 2.17(a)(iii)(A) with
respect to Defaulting Lenders, the Company shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Rate with respect to the “Commitment Fee” times the actual daily amount by which
the Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.18. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

 

(b)          Other Fees.

 

(i)          The Company shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letters (including, as applicable, any ticking fee). Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)         The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10         Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which

 

80 

 

 

market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, each Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.11         Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such

 

81 

 

 

matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency (and in the
applicable Alternative Currency Equivalent thereof) and in Same Day Funds not
later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Notwithstanding the
foregoing sentence, if any payment is received on the Business Day when due, the
receipt of such payment after 2:00 p.m. shall not be deemed to be a Default or
an Event of Default under Section 8.01(a)(i). If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(i)          Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the

 

82 

 

 

Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)         Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(b)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(c)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible

 

83 

 

 

for the failure of any other Lender to so make its Loan, to purchase its
participation or to make its payment under Section 10.04(c).

 

(d)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(e)          Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.13         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in

 

84 

 

 

Section 2.17, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14         Designation of Unrestricted and Restricted Subsidiaries.

 

(a)          At any time after the Closing Date, upon written notice to the
Administrative Agent (which written notice shall contain a certification as to
the matters set forth in this clause (a)), the Company may designate any
Restricted Subsidiary of the Company (along with all Subsidiaries of such
Restricted Subsidiary) as an “Unrestricted Subsidiary”; provided that (i) both
before and after giving effect to such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to such
designation, the Company and its Restricted Subsidiaries shall be in pro forma
compliance with each of the covenants in Section 7.11 as of the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01 (or, if prior to any such delivery, as of the date of
the most recent financial statements provided pursuant to Section 4.01(a)(ix),
with the required financial covenant levels being deemed for such purpose to be
the first testing levels pursuant to Section 7.11), (iii) the Investment in such
Unrestricted Subsidiary must be permitted at such time under Section 7.03 (with
the amount of such Investment being deemed to be the fair market value of the
net assets of such Subsidiary as reasonably determined by the Company at the
time such Subsidiary is designated an Unrestricted Subsidiary), (iv) once
designated as an Unrestricted Subsidiary, the Company may re-designate such
Subsidiary as a “Restricted Subsidiary” pursuant to Section 2.14(b), but,
thereafter, the Company shall not re-designate such Subsidiary as an
“Unrestricted Subsidiary” pursuant to this Section 2.14(a), (v) no Subsidiary
may be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary (A) if it is a “Restricted Subsidiary” for the purpose of any other
Indebtedness of a Loan Party or (B) unless each of its direct and indirect
Subsidiaries is also designated an Unrestricted Subsidiary pursuant to this
Section 2.14(a), and (vi) the Company and its Restricted Subsidiaries (excluding
the proposed Unrestricted Subsidiary) shall at the time of the designation
represent, on a combined basis (and without taking into account the assets or
Consolidated EBITDA of any Unrestricted Subsidiary (including the proposed
Unrestricted Subsidiary) or the value of any Investment therein) at least 90% of
the consolidated total assets and at least 90% of the Consolidated EBITDA of the
Company and its Subsidiaries (with Consolidated EBITDA and the definitions used
therein being measured for this purpose for the Company and all Subsidiaries,
notwithstanding such definitions otherwise being for the Company and its
Restricted Subsidiaries). The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment (with the amount of such Investment
being deemed to be the fair market value of the net assets of such Subsidiary as
reasonably determined by the Company at the time such

 

85 

 



Subsidiary is designated an Unrestricted Subsidiary) by the Company or a
Restricted Subsidiary therein at the date of designation.

 

(b)           At any time after the Closing Date and upon written notice to the
Administrative Agent, the Company may re-designate any Unrestricted Subsidiary
as a “Restricted Subsidiary”; provided that (i) no Subsidiary holding or owning
Equity Interests in such re-designated Restricted Subsidiary shall be an
Unrestricted Subsidiary (unless also being re-designated at such time), (ii)
both before and after giving effect to such designation, no Event of Default
shall have occurred and be continuing and (iii) after giving effect to such
designation, the Company and its Restricted Subsidiaries shall be in pro forma
compliance with each of the covenants in Section 7.11 as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01 (or, if prior to any such delivery, as of the
date of the most recent financial statements delivered pursuant to Section
4.01(a)(ix), with the required financial covenant levels being deemed for such
purpose to be the first testing levels pursuant to Section 7.11). The
re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such re-designated Restricted Subsidiary existing at
such time and (ii) a return on any Investment by the Company or other applicable
Restricted Subsidiary in such re-designated Restricted Subsidiary in an amount
equal to the fair market value as reasonably determined by the Company at the
date of such designation of the Company’s or its Restricted Subsidiary’s (as
applicable) Investment in such re-designated Restricted Subsidiary.

 

(c)          Any designation of a Subsidiary as an Unrestricted Subsidiary or a
Restricted Subsidiary shall be deemed a representation and warranty by the
Company that each of the requirements in Section 2.14(a) or Section 2.14(b), as
applicable, are satisfied in all respects.

 

2.15         Designated Borrowers.

 

(a)          Effective as of the date hereof the Dutch Borrower shall be a
“Designated Borrower” hereunder and may receive Loans for its account on the
terms and conditions set forth in this Agreement.

 

(b)          The Company may at any time after the Closing Date (with the
consent of the Administrative Agent and, other than in the case of a Domestic
Subsidiary or a Foreign Subsidiary organized under the laws of the Netherlands,
each Revolving Credit Lender), upon not less than 15 Business Days’ notice from
the Company to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), designate any additional
wholly-owned Restricted Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Revolving Credit Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the Revolving Credit Facility provided for herein
the Administrative Agent and the Revolving Credit Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Lenders in their sole

 

86 

 

 

discretion (and each Revolving Credit Lender shall have satisfied its “know your
customer” requirements with respect thereto), and Notes signed by such new
Designated Borrowers to the extent any Revolving Credit Lenders so require. If
the Administrative Agent and, if necessary, the appropriate Revolving Credit
Lenders agree that an Applicant Borrower shall have satisfied the requirements
to be a Designated Borrower under the Revolving Credit Facility, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit I (a “Designated
Borrower Notice”) to the Company and the Revolving Credit Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to be a Borrower under the Revolving Credit Facility,
on the terms and conditions set forth herein, and each of the parties agrees
that such Designated Borrower otherwise shall be a Borrower for all purposes of
this Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date.

 

(c)          The Company and each Domestic Designated Borrower shall be jointly
and severally liable for all Obligations of all Borrowers. All Foreign
Designated Borrowers shall be jointly and severally liable for the Obligations
of each other Foreign Designated Borrower but shall not be liable for the
Obligations of the Company or any Domestic Designated Borrower.

 

(d)          Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.15 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

(e)          The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

2.16         Increase in Commitments.

 

(a)          Request for Increase. The Company may, from time to time, request
by notice to the Administrative Agent (x) one or more increases in the Revolving
Credit Facility (each, a “Revolving Credit Increase”), (y) one or more increases
in any Term Facility (each, a “Term

 



87 

 

 

Loan Increase”) or (z) one or more term loan tranches to be made available to
the Company or a Designated Borrower (each, an “Incremental Term Loan”; each
Incremental Term Loan, each Revolving Credit Increase and each Term Loan
Increase, collectively, referred to as the “Incremental Increases”); provided
that (i) the aggregate principal amount for all such Incremental Increases shall
not exceed $300,000,000; (ii) any such request for an Incremental Increase shall
be in a minimum amount of $25,000,000 (or a lesser amount in the event such
amount represents all remaining availability under this Section); (iii) no
Revolving Credit Increase shall (A) increase the Letter of Credit Sublimit
without the consent of the L/C Issuer or (B) increase the Swing Line Sublimit
without the consent of each of the Swing Line Lenders; (iv) no Incremental Term
Loan shall mature earlier than the Maturity Date for any Term Facility then in
effect or have a shorter weighted average life to maturity than the remaining
weighted average life to maturity of any Term Facility; (v) each Incremental
Term Loan shall (A) rank pari passu in right of payment, prepayment, voting
and/or security with the Term Loans, including sharing in mandatory prepayments
under Section 2.05(b) pro rata with the Term Loans (unless agreed to be
subordinate, paid after the Term Loans, unsecured or have fewer voting rights by
the Lenders providing such Incremental Term Loan) (and any Incremental Term
Loans that are junior in right of payment and/or security shall have customary
second lien, prepayment, standstill and other provisions, including any
applicable intercreditor agreement, in each case reasonably acceptable to the
Administrative Agent and the Company) and (B) shall have an Applicable Rate or
pricing grid as determined by the Lenders providing such Incremental Term Loans
and the Company; (vi) except as provided above, all other terms and conditions
applicable to any Incremental Term Loan, to the extent not consistent with the
terms and conditions of the existing Facilities, shall be reasonably
satisfactory to the Administrative Agent, the applicable Lenders providing such
Incremental Term Loan and the Company, provided that in no event shall the
covenants, defaults and similar non-economic provisions applicable to any
Incremental Term Loan, taken as a whole, (x) be more restrictive than the
corresponding terms set forth in or made applicable to the existing Facilities
(except to the extent only applicable after the latest Maturity Date of the
other Facilities then in effect) or (y) contravene any of the terms of the then
existing Loan Documents; and (viii) each Incremental Increase shall constitute
Obligations hereunder and, except as provided above with respect to any
Incremental Term Loan that is junior in right of payment, prepayment, voting
and/or security, shall be guaranteed and secured pursuant to the Guaranty and
the Collateral Documents on a pari passu basis with the other Obligations
hereunder.

 

(b)          Process for Increase. Incremental Increases may be (but shall not
be required to be) provided by any existing Lender, in each case on terms
permitted in this Section 2.16 and otherwise on terms reasonably acceptable to
the Company and the Administrative Agent, or by any other Person that qualifies
as an Eligible Assignee (each such other Person, an “Additional Lender”)
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Incremental
Increase to the extent the Administrative Agent would be required to consent to
an assignment to such Additional Lender pursuant to Section 10.06(b)(iii) and
(ii) in the case of any Revolving Credit Increase, the L/C Issuer and the Swing
Line Lenders shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to each such Lender or proposed
Additional Lender providing such Revolving Credit Increase if such consent by
the L/C Issuer or the Swing Line Lenders, as the

88 

 



case may be, would be required under Section 10.06(b)(iii) for an assignment of
Revolving Credit Loans or Revolving Credit Commitments to such Lender or
proposed Additional Lender; provided further that the Company shall not be
required to offer or accept commitments from existing Lenders for any
Incremental Increase. No Lender shall have any obligation to increase its
Revolving Commitment, increase its Term Commitments or Term Loans or participate
in any Incremental Term Loan, as the case may be, and no consent of any Lender,
other than the Lenders agreeing to provide any portion of an Incremental
Increase, shall be required to effectuate such Incremental Increase.

 

(c)          Effective Date and Allocations. The Administrative Agent and the
Company shall determine the effective date of any Incremental Increase (the
“Increase Effective Date”). The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such Incremental Increase and
the Increase Effective Date.

 

(d)          Conditions to Effectiveness of Increase.

 

(i)          As a condition precedent to each Incremental Increase, the Company
shall deliver to the Administrative Agent a certificate of the Company (and, in
the case of any Incremental Increase also available to any other Borrower, of
such Borrower) and, if reasonably determined by the Administrative Agent to be
necessary or desirable under applicable Law with respect to the Guaranty of a
Guarantor, of each such Guarantor, dated as of the Increase Effective Date,
signed by a Responsible Officer of the applicable Borrower or Guarantor and
(x) certifying and attaching the resolutions adopted by the applicable Borrower
or Guarantor approving or consenting to such Incremental Increase (which, with
respect to any such Loan Party, may, if applicable, be the resolutions entered
into by such Loan Party in connection with the incurrence of the Obligations on
the Closing Date) and (y) certifying that, before and after giving effect to
such increase:

 

(A)         the representations and warranties contained in Article V and the
other Loan Documents shall be true and correct in all material respects (or,
with respect to representations and warranties modified by a materiality or
Material Adverse Effect standard, in all respects) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this Section
2.16(d)(i)(A), the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
of the Company and its Subsidiaries furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01; provided that in the case of any Incremental
Term Loan or Term Loan Increase the proceeds of which are to be used (in whole
or in part) to finance a Limited Condition Acquisition, the applicable
representations and warranties may, if agreed to by the Administrative Agent and
the lenders providing such Incremental Term Loan or Term Loan Increase, be
limited to (1) the Specified Representations (or such other formulation thereof
as may be agreed by the lenders providing such Incremental Increase) and (2)
customary acquisition agreement representations for limited

 

89 

 

 

condition acquisitions; provided further that in such a case, on the date of
entering into the definitive documentation for such Limited Condition
Acquisition (and as a condition to the requested Incremental Term Loan or Term
Loan Increase), the representations and warranties contained in Article V and
the other Loan Documents shall be true and correct in all material respects (or,
with respect to representations and warranties modified by a materiality or
Material Adverse Effect standard, in all respects) on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date;

 

(B)         no Default shall exist and be continuing or would result therefrom;
provided that in the case of any Incremental Term Loan or Term Loan Increase the
proceeds of which are to be used (in whole or in part) to finance a Limited
Condition Acquisition, to the extent agreed by the Administrative Agent and the
lenders providing such Incremental Term Loan or Term Loan Increase, (x) at the
time of the execution and delivery of the purchase agreement related to such
Limited Condition Acquisition, no Default shall have occurred and be continuing
or shall occur as a result thereof and (y) on the date of effectiveness of any
such Incremental Term Loan or Term Loan Increase and the making of any Loan
thereunder, no Specified Default shall have occurred and be continuing or shall
occur as a result thereof; and

 

(C)         the Company and its Restricted Subsidiaries shall be in pro forma
compliance with each of the financial covenants contained in Section 7.11 (and
assuming such Incremental Term Loan is fully drawn and without netting any cash
proceeds of such Incremental Term Loan for purposes of calculating the
Consolidated Net Leverage Ratio); provided that in the case of any Incremental
Term Loan or Term Loan Increase the proceeds of which are to be used (in whole
or in part) to finance a Limited Condition Acquisition, if the Company so
requests, to the extent agreed by the Administrative Agent and the lenders
providing such Incremental Term Loan or Term Loan Increase, such compliance may
be measured at the time of the execution and delivery of the purchase agreement
related to such Limited Condition Acquisition (and Section 1.03(d)(iii) shall
then apply).

 

(ii)         Each Revolving Credit Increase shall have the same terms as the
outstanding Revolving Credit Loans and be part of the existing Revolving Credit
Facility hereunder. Upon each Revolving Credit Increase (x) each Revolving
Credit Lender having a Revolving Credit Commitment immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Revolving Credit Lender providing a portion of the Revolving Credit
Increase (each, a “Revolving Credit Increase Lender”) in respect of such
increase, and each such Revolving Credit Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed

 

90 

 

 

assignment and assumption of participations, the percentage of the aggregate
outstanding (1) participations hereunder in Letters of Credit and (2)
participations hereunder in Swing Line Loans, will, in each case, equal each
Revolving Credit Lender’s Applicable Revolving Credit Percentages (after giving
effect to such increase in the Revolving Credit Facility) and (y) if, on the
date of such increase there are any Revolving Credit Loans outstanding, the
Revolving Credit Lenders shall make such payments among themselves as the
Administrative Agent may reasonably request to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from such Revolving Credit Increase, and the Company
shall pay to the applicable Lenders any amounts required to be paid pursuant to
Section 3.05 in connection with such payments among the Revolving Credit Lenders
as if such payments were effected by prepayments of Revolving Credit Loans.

 

(iii)        To the extent that any Incremental Increase shall take the form of
a Term Loan Increase or an Incremental Term Loan, this Agreement may be amended
to the extent necessary (without the need to obtain the consent of any Lender or
any L/C Issuer other than the Lenders providing such Incremental Term Loans or
Term Loan Increase), in form and substance reasonably satisfactory to the
Administrative Agent and the Company, to include such terms as are customary for
a term loan commitment, including mandatory prepayments, assignments and voting
provisions; provided that (i) if any terms taken as a whole are adverse to the
material interests of the existing Lenders or would violate or be contrary to
the terms of any other provision of this Section 2.16, as reasonably determined
by the Administrative Agent, then that shall constitute a reasonable basis for
the Administrative Agent not to be satisfied with such terms or amendment and
(ii) except as expressly provided in this Section 2.16, no such terms or
amendment shall contravene any of the terms of the then existing Loan Documents.

 

(iv)        As a condition precedent to each Incremental Increase, all fees and
expenses relating to each Incremental Facility, to the extent due and payable,
shall have been paid in full.

 

(e)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

 

2.17        Cash Collateral.

 

(a)          Certain Credit Support Events. If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing for so long as such L/C Borrowing is
outstanding, (ii) as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding, (iii) the Company shall be required to
provide Cash Collateral pursuant to Section 8.02(c), or (iv) there shall exist a
Defaulting Lender, the Company shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases), following any request by
the Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject

 

91 

 



to any right or claim of any Person other than the Administrative Agent or that
the total amount of such funds is less than the aggregate amount that is
required to be held as Cash Collateral pursuant to the preceding sentence, the
Company will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such required amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

 

(b)          Grant of Security Interest. The Company, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.17(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuer as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

92 

 

 

2.18         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01 and in the definition of
“Required Lenders”, “Required Revolving Lenders”, “Required U.S. Term Lenders
and “Required Euro Term Lenders”.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or any Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuer or any Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the

 

93 

 

 

Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.18(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

 

(C)         With respect to any fee payable under Section 2.09(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations or Swing
Line Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lenders, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 10.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line

 

94 

 

 

Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.17.

 

(b)          Defaulting Lender Cure. If the Company, the Administrative Agent,
the applicable Swing Line Lender and the L/C Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and, for the avoidance of doubt, any Swing Line Lender
and the term “Laws” includes FATCA.

 

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of a Loan Party or the Administrative
Agent, as the case may be) require the deduction or withholding of any Tax from
any such payment by a Loan Party or the Administrative Agent, then such Loan
Party or the Administrative Agent shall be entitled to make such deduction or
withholding.

 

(ii)         If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions

 

95 

 

 

(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(iii)        If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment (as determined in the good faith discretion of such Loan Party or the
Administrative Agent), then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)          Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)         Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply

 

96 

 

 

with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

 

(iii)        Notwithstanding anything to the contrary in this Article III, no
Subsidiary that is not a U.S. Person shall be liable for payment of additional
amounts or indemnification with respect to any Indemnified Taxes (and reasonable
expenses arising therefrom) attributable to Obligations hereunder of a Borrower
that is a U.S. Person.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)          Status of Lenders; Tax Documentation.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Laws or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable Laws other than the Code or by the taxing authorities of
the jurisdiction pursuant to such applicable Laws to comply with the
requirements for exemption or reduction of withholding tax in that jurisdiction)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

 

97 

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign

 

98 

 

 

Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any

 

99 

 

 

interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 

(g)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such

 

100 

 

 

Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03         Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (y)
the circumstances described in Section 3.03(c)(i) do not apply (in each case
with respect to clause (a)(i) above, “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company or the applicable Designated
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

 

(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Company, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender

 

101 

 

 

determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

 

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined, that:

 

(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)         the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)        syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative

 

102 

 

 

Agent will promptly so notify the Company and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Company or the
applicable Designated Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in a
LIBOR Quoted Currency (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein. Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement.

 

3.04         Increased Costs; Reserves on Eurocurrency Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if

 

103 

 



any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)          Additional Reserve Requirements. The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10



104 

 

 

days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

 

3.05         Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)           any failure by any Borrower to make payment of any Loan (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06         Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. Each Lender may make any Credit Extension to any
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of any Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or

 

105 

 

 

the L/C Issuer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with Section
10.13.

 

3.07         Survival. All obligations of the Loan Parties under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO Credit Extensions

 

4.01         Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or PDFs or telecopies (in each case, followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)          counterparts of this Agreement, the Guaranty and the Security and
Pledge Agreement executed by each Person a party thereto;

 

(ii)         a Note executed by each Borrower in favor of each Lender requesting
a Note with respect to the applicable Facility;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
and each Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Borrower or Guarantor is a party or is to be a
party;

 

106 

 

 

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower and each Guarantor is duly
organized or formed, and that each Borrower and each Guarantor is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(v)         customary opinions of Drinker Biddle & Reath LLP and, in respect of
the Dutch Borrower, Baker & McKenzie Amsterdam N.V., in each case counsel or
special counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Closing Date;

 

(vi)        a certificate signed by a Responsible Officer of the Company
certifying that (A) the conditions specified in Section 4.01(c) and 4.01(d)(ii)
have been satisfied and (B) each of the Specified Representations and the
Specified Purchase Agreement Representations are true and correct in all
material respect (or, with respect to representations and warranties modified by
materiality standards, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respect (or, with respect to representations and
warranties modified by materiality standards, in all respects) as of such
earlier date;

 

(vii)       a solvency certificate substantially in the form of Exhibit G signed
by the chief financial officer of the Company;

 

(viii)      the Refinancing shall have been consummated or shall be consummated
substantially concurrently with the Closing Date, and the Administrative Agent
shall have received customary payoff letters in connection therewith as to the
total indebtedness with respect thereto required to be paid (except to the
extent outstanding letters of credit are to be continued under the Revolving
Credit Facility, cash collateralized or subject to back-to-back letters of
credit) (the “Prepayment Amount”) and confirming that when the Prepayment Amount
is paid and all commitments thereunder have been terminated and cancelled (which
will occur on or prior to the receipt of the Prepayment Amount), all Liens in
connection with the Indebtedness subject to the Refinancing shall be terminated
and released, in all events in such a manner as the Administrative Agent is
reasonably satisfied that on the Closing Date, after giving effect to the
Transactions, neither the Company nor any of its Subsidiaries (giving effect to
the Closing Date Acquisition) shall have any outstanding Indebtedness other than
Indebtedness under the Loan Documents or other Indebtedness not subject to the
Refinancing;

 

(ix)         (A) audited consolidated balance sheets of the Company and its
consolidated Subsidiaries as at the end of, and related statements of income and
cash flows of the Company and its consolidated Subsidiaries for, the fiscal
years ended December 31, 2016, December 31, 2017 and December 31, 2018, (B)
audited consolidated balance sheets of the Target and its consolidated
Subsidiaries as at the end of, and related statements of income and cash flows
of the Target and its consolidated

 

107 

 

 

Subsidiaries for, the fiscal years ended December 31, 2016, December 31, 2017
and December 31, 2018, (C) unaudited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at the end of, and related statements of
income and cash flows of the Company and its consolidated Subsidiaries for, each
subsequent fiscal quarter (other than the fourth fiscal quarter of any fiscal
year) of the Company and its consolidated Subsidiaries ended after December 31,
2018 and ended at least 45 days before the Closing Date and (D) unaudited
consolidated balance sheet of the Target and its consolidated Subsidiaries as at
the end of, and related statements of income and cash flows of the Target and
its consolidated subsidiaries for, each subsequent fiscal quarter (other than
the fourth fiscal quarter of any fiscal year) of the Target and its consolidated
Subsidiaries ended after December 31, 2018 and ended at least 45 days before the
Closing Date;

 

(x)          a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Company and its Subsidiaries as of, and
for the three-month period ending on, the last day of the most recently
completed fiscal quarter ended at least 45 days prior to the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income);

 

(xi)         consolidated forecasts for the Company and its Subsidiaries (after
giving effect to the Transactions) of balance sheets, income statements and cash
flow statements on an annual basis for each year during the term of this
Agreement and on a quarterly basis for the first year after the Closing Date;
and

 

(xii)        (A) a Request for Credit Extension in accordance with the
requirements hereof (including the notice periods set forth in Section 2.02(a)
with respect to each Type of Loan being requested on the Closing Date, and with
a copy to the L/C Issuer or the applicable Swing Line Lender, if applicable),
and (B) a Funding Indemnity Letter with respect to the Euro Term Facility and,
as applicable, any other Eurocurrency Rate Loans to be made on the Closing Date.

 

(b)          The Collateral and Guarantee Requirement (other than in accordance
with Section 6.19 and Schedule 6.19) shall have been satisfied and (after giving
effect to any Liens to be released prior to or contemporaneously with the
initial Credit Extension on the Closing Date) the Collateral shall be subject to
no Liens other than Permitted Liens; provided that if, notwithstanding the use
by the Company and its Restricted Subsidiaries of commercially reasonable
efforts to provide and perfect on the Closing Date security interest in assets
intended to constitute Collateral such provision and/or perfection of a security
interest (other than (i) the execution and delivery by each Loan Party of the
documentation required by Section 4.01(a), (ii) the delivery of any certificated
Equity Interests of each pledged Subsidiary (with powers executed in blank)
pledged or to be pledged pursuant to any Collateral Document, (iii) the delivery
of UCC financing statements with respect to each Domestic Obligor (or an
authorization permitting the Administrative Agent to file UCC financing
statements with respect to each Domestic Obligor), and (iv) the delivery of
short-form Intellectual Property Security Agreements with respect to each
Domestic Obligor for filing with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable (or an authorization
permitting the

 

108 

 

 

Administrative Agent to file such short-form security agreements with respect to
each grantor)) is not accomplished as of the Closing Date, such provision and/or
perfection of a security interest in such Collateral shall not be a condition to
the availability of the initial Credit Extension on the Closing Date (but shall
be required to be satisfied as promptly as practicable after the Closing Date
and in any event within the period specified therefor in Schedule 6.19 or such
later date as the Administrative Agent may reasonably agree).

 

(c)           Since December 31, 2016, there shall not have occurred any event,
change, circumstance, occurrence, effect or state of facts that, individually or
in the aggregate, has had, or could reasonably be expected to have, a Closing
Date Material Adverse Effect.

 

(d)          (i) the Administrative Agent shall have received a final, executed
copy of the Purchase Agreement and any amendment, modification or waiver thereof
since the execution thereof on April 4, 2017, and (ii) the Closing Date
Acquisition shall be consummated (including the consummation of the applicable
regulatory requirements and receipt of the applicable third party consents, in
each case, as required by the Purchase Agreement) simultaneously or
substantially concurrently with the closing under the Facilities in accordance
with the terms of the Purchase Agreement, after giving effect to any
modifications, amendments, consents or waivers, other than those modifications,
amendments, consents or waivers that are materially adverse to the interests of
the Lenders (in their capacities as such), the Administrative Agent and the
Arrangers, either individually or in the aggregate, without the prior written
consent of the Arrangers (such consent not to be unreasonably withheld, delayed
or conditioned).

 

(e)          The Administrative Agent and the Lenders shall have received (i) at
least one Business Day before the Closing Date all documentation and other
information about the Loan Parties and their Subsidiaries that shall have been
reasonably requested by the Administrative Agent or the Lenders in writing at
least five (5) business days prior to the Closing Date and that the
Administrative Agent and the Lenders reasonably determine is required by
applicable regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act (provided that such information shall, to the extent requested at
least ten (10) Business Days prior to the Closing Date, have been provided at
least five (5) Business Days prior to the Closing Date) and (ii) a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation
in relation to each applicable Borrower, at least five (5) days prior to the
Closing Date, if any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation as to such Lender.

 

(f)          The Administrative Agent shall have received a customary flow of
funds statement executed by the Company with respect to all Credit Extensions
and other Transactions to occur on the Closing Date in form and substance
satisfactory to the Administrative Agent.

 

(g)          All fees required to be paid pursuant to this Agreement or the Fee
Letters shall have been paid.

 

(h)          Unless waived by the Administrative Agent, all reasonable
out-of-pocket expenses required to be paid on or before the Closing Date shall
have been paid (to the extent invoiced at least one (1) business day (or such
shorter time as the Company may agree) prior to

 

109 

 

 

the Closing Date (provided that any such invoice shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent).

 

(i)          The Closing Date shall have occurred on or prior to August 30,
2019.

 

Without limiting the foregoing, on the Closing Date usage of the Revolving
Credit Facility shall be limited to $300,000,000 to finance in part the
Transactions and to issue Letters of Credit (or permit Existing Letters of
Credit to be rolled into the Revolving Credit Facility).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02         Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than the initial Credit
Extension and a Committed Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

 

(a)          The representations and warranties of (i) the Borrowers contained
in Article V and (ii) each Loan Party contained in each other Loan Document, or
which are contained in any document delivered pursuant hereto or pursuant to
another Loan Document shall be true and correct in all material respects (or,
with respect to representations and warranties modified by materiality standards
or Material Adverse Effect, in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by materiality standards or Material Adverse Effect, in all
respects) as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)          The Administrative Agent and, if applicable, the L/C Issuer or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.

 

(d)          If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.15 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(e)          In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable

110 

 

 

opinion of the Administrative Agent, the Required Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Borrower, as to itself and to each of its Restricted Subsidiaries,
represents and warrants to the Administrative Agent and the Lenders that:

 

5.01         Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents and Related Documents to which
it is a party and consummate the Transactions, and (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

5.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Related Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in the cases of clause (b) and (c) as would not reasonably be expected to have a
Material Adverse Effect.

 

5.03         Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except as
may have been obtained.

 

111 

 

 

5.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that such
enforceability may be limited by bankruptcy, receivership, moratorium,
conservationship, or other laws of general application affecting the rights of
creditors generally or by general principles of equity.

 

5.05         Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Company and
its consolidated Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Company and its Subsidiaries required under GAAP to be disclosed thereon
(including the Target and its Subsidiaries) as of the date thereof, including
liabilities for Taxes, material commitments and Indebtedness.

 

(b)          The financial statements delivered pursuant to Section
4.01(a)(ix)(C) and (D) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the respective
Loan Parties as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)          Since December 31, 2018, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

 

(d)          The pro forma financial statements delivered pursuant to Section
4.01(a)(x) fairly present the consolidated pro forma financial condition of the
Company and its Subsidiaries as at such date and the consolidated pro forma
results of operations of the Company and its Subsidiaries for the period ended
on such date, in each case giving effect to the Transactions, all in accordance
with GAAP to the extent that GAAP is applicable.

 

(e)          The consolidated forecasted balance sheet, statements of income and
cash flows of the Company and its Subsidiaries delivered pursuant to
Section 4.01(a) or Section 6.01(c) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Company’s reasonable best estimate of its future
financial condition and performance.

 

5.06         Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or

 

112 

 

 

against the Company or any of its Restricted Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or (b) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.07         No Default. Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the Transactions.

 

5.08         Ownership of Property; Liens; Investments. Each Loan Party and each
of its Restricted Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09         Environmental Compliance.

 

(a)          The Loan Parties and their respective Restricted Subsidiaries
conducted a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company has reasonably concluded that such Environmental
Laws and claims would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)          Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, the Loan Parties and their respective
Restricted Subsidiaries: (i) are, and within the past five years have been, in
material compliance with all applicable Environmental Laws; (ii) hold all
material Environmental Permits (each of which is in full force and effect)
required for any of their current or intended operations or for any property
owned, leased, or otherwise operated by any of them; (iii) are, and within the
past five years have been, in material compliance with all of their
Environmental Permits; and (iv) to the extent within the control of the Loan
Parties and their respective Restricted Subsidiaries, each of their
Environmental Permits will be timely renewed and complied with, any additional
Environmental permits that may be required of any of them will be timely
obtained and complied with, and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained.

 

5.10         Insurance. The properties of the Company and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Restricted Subsidiary operates.

 

113 

 

 

5.11         Taxes. The Company and each of its Restricted Subsidiaries have
timely filed all foreign, federal, state and other material tax returns and
reports required to be filed, and have timely paid all foreign, federal, state
and other material Taxes (whether or not shown on a tax return), including in
its capacity as a withholding agent, levied or imposed upon it or its
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP and
except for such failures which would not reasonably be expected to result in
liabilities or exposure in excess of $25,000,000. There is no proposed material
tax assessment against the Company or any Restricted Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Restricted
Subsidiary thereof is party to any tax sharing agreement. The Dutch Borrower is
resident for tax purposes in the Netherlands only.

 

5.12         ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws, except with respect to any non-compliance that reasonably could be
expected to result in liability in excess of $5,000,000. Each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
(i) a favorable determination letter from the IRS and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code or an application for such a letter
is currently being processed by the Internal Revenue Service or (ii) is subject
to a favorable opinion or advisory letter to the effect that the form of such
Plan is qualified under Section 401(a) of the Code. To the best knowledge of the
Company, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)          There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, (other than routine benefit claims), or
action by any Governmental Authority, with respect to any Plan that would
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected to result
in a Material Adverse Effect.

 

(c)          Except where any of the following would not reasonably be expected
to result in liability in excess of $5,000,000 (i) No ERISA Event has occurred,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iii) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (iv) neither the
Company nor any ERISA Affiliate has engaged in a transaction that would be
subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that

 

114 

 

 

would reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan.

 

5.13         Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, the Company has no other Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and, with respect to the Equity Interests not owned by Loan
Parties, other Permitted Liens. As of the Closing Date, the Company has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued, are fully paid and
non-assessable. Set forth on Part (d) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(iv) is a true and correct copy of
each such document as of the Closing Date, each of which is valid and in full
force and effect in each case.

 

5.14         Margin Regulations; Investment Company Act. (a) Neither the Company
nor any Restricted Subsidiary is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

 

(b)          None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15         Disclosure.

 

(a)          The Company has disclosed to the Administrative Agent and the
Lenders (which disclosure may include filings on EDGAR) all agreements,
instruments and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), at the Closing Date (in the case of the presentation provided to the
Lenders on or about May 8, 2017) or at the time furnished (in the case of all
other reports, financial statements, certificates or other information),
contains any material misstatement of material fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company

 

115 

 



represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

(b)          As of the Closing Date, the information included in any Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

 

5.16         Compliance with Laws. Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

5.17         Intellectual Property; Licenses, Etc. The Company and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except where such failure
to own or possess or such infringement, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Company, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any of its Restricted
Subsidiaries infringes upon any rights held by any other Person, except where
the failure to own or possess such IP rights or where such conflict,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18         Solvency. The Company and its Subsidiaries are, on a consolidated
basis, Solvent.

 

5.19         Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Restricted Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

5.20         Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Company or any of its
Restricted Subsidiaries as of the Closing Date, except as set forth on Schedule
5.20. Neither the Company nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years,
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

116 

 

 

5.21         OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction, unless, in each case, otherwise licensed by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or otherwise authorized under applicable Law.

 

5.22         Anti-Corruption Laws. The Company and its Subsidiaries have
conducted their businesses in all material respects in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

5.23         Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)          Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)          The Applicable Foreign Obligor Documents are, to the extent that
the applicable jurisdiction prescribes legal forms for the same, in proper legal
form under the Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and (ii)
any charge or tax as has been timely paid.

 

(c)          There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the

 

117 

 

 

jurisdiction in which such Foreign Obligor is organized and existing either (i)
on or by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by such Foreign Obligor pursuant to
the Applicable Foreign Obligor Documents, except as has been disclosed to the
Administrative Agent.

 

(d)          The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

5.24         Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.

 

5.25         EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Restricted Subsidiary to:

 

6.01         Financial Statements. Deliver to the Administrative Agent and each
Lender (which delivery may be effected as provided in the last two paragraphs of
Section 6.02), in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

 

(a)          as soon as available, but in any event not later than the SEC
Filing Date (commencing with the fiscal year ending December 31, 2019), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders (which shall be deemed acceptable if such
firm is one of the “Big Four”), which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

 

(b)          for each of the first three fiscal quarters of each fiscal year of
the Company (commencing with the fiscal quarter in which the Closing Date occurs
(or, if such quarter is the fourth fiscal quarter, the fiscal quarter after the
fiscal quarter in which the Closing Date occurs), as soon as available, but in
any event not later than the SEC Filing Date (or with respect to the

 

118 

 

 

fiscal quarter in which the Closing Date occurs (unless such quarter is the
fourth fiscal quarter), 75 days after the end of such fiscal quarter), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(c)          as soon as available, but in any event not later than seventy-five
(75) days after the end of each fiscal year of the Company, an annual business
plan and budget of the Company and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Company, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Company and its
Subsidiaries on a quarterly basis for the fiscal year in which such business
plan and budget is delivered (including the fiscal year in which any Maturity
Date occurs).

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02         Certificates; Other Information. Deliver to the Administrative
Agent and each Lender (which delivery may be effected as provided in the last
two paragraphs of this Section 6.02), in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a)          [reserved];

 

(b)          not later than five Business Days after each delivery of financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(c)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

119 

 

 

(d)          promptly after the furnishing thereof, copies of any statement
(other than administrative notices) or report furnished to any holder of debt
securities of any Loan Party or of any of its Restricted Subsidiaries the
aggregate principal amount outstanding of which is not less than the Threshold
Amount pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

(e)          promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other similar inquiry (other than routine communications
regarding the Company’s filings with the SEC or such agency) by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(f)          not later than five Business Days after receipt thereof (or such
later date as the Administrative Agent may agree to) by any Loan Party or any
Subsidiary thereof, copies of all notices with respect to any material claim
received under or pursuant to any Related Document;

 

(g)          promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

 

(h)          promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Restricted
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Sections 6.02(c) or (d) or Section 6.03 may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
the date such documents have been filed with the SEC and posted on EDGAR; or
(iii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether EDGAR, a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Company shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

120 

 

 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, any Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.03         Notices. Promptly notify the Administrative Agent and each Lender
(which delivery may be effected as provided in the last two paragraphs of
Section 6.02):

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws, in each case for clause (i) through (iii) above,
individually or collectively, that has resulted or would reasonably be expected
to result in a Material Adverse Effect;

 

(c)          of the occurrence of any ERISA Event in connection with which
liability would reasonably be expected to exceed $5,000,000;

 

(d)          of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Company referred to in Section 2.10(b);

 

121 

 

 

(e)          of the occurrence of any event for which the Borrowers are required
to make a mandatory prepayment pursuant to Section 2.05(b)(i), (ii) or (iii);
and

 

(f)          of the occurrence of any event that gives rise to a Collateral
Reinstatement Event.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Borrowers have taken and propose to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04         Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its material obligations and liabilities, including (a) all
material Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; (b)
all material lawful claims which, if unpaid, would by law become a Lien upon its
property other than Permitted Liens; and (c) all material Indebtedness, as and
when due and payable and which, if unpaid, would reasonably be expected to
result in a Material Adverse Effect or a Default or Event of Default hereunder,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

 

6.05         Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing (to the extent such
concept is relevant under the Laws of the applicable jurisdiction of
incorporation or organization) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect. For the
avoidance of doubt, the foregoing shall not prevent any Person from converting
from one form of legal entity to another in a transaction otherwise permitted
hereunder, so long as, in the case of a Loan Party, such Person complies with
the requirements of Section 6.12(d)(ii).

 

6.06         Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
relevant industries and countries in the operation and maintenance of its
facilities.

 

6.07         Maintenance of Insurance. (a) With respect to the Company and its
domestic Subsidiaries, maintain with insurance companies, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts and with such deductibles as are customarily carried
under similar circumstances by such other Persons; and (b) with respect to

 



122 

 

 

Subsidiaries of the Company located in jurisdictions located outside the United
States, maintain with reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business with similar
value in such jurisdictions, of such types and in such amounts and with such
deductibles as are customarily carried under similar circumstances by such other
Persons in such jurisdictions and which insurance companies are financially
sound as of the date of issuance or renewal of each such policy.

 

6.08         Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

6.09         Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Borrower or such Subsidiary, as the case may be.

 

6.10         Inspection Rights. Permit (a) representatives and independent
contractors of the Administrative Agent (together with any Lender accompanying
the representatives or independent contractors of the Administrative Agent) and
(b) each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors
and officers, and independent public accountants, (i) up to one such visit per
fiscal year made by the Administrative Agent shall be at the expense of the
Company and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon at least three (3) Business Days’ advance
notice to the Company and (ii) all such visits by any Lender shall be upon terms
reasonably determined by such Lender and the Company; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.

 

6.11         Use of Proceeds. Use the proceeds of (a) the Term Facilities on the
Closing Date to finance in part the Transactions and (b) the Revolving Credit
Facility (i) on the Closing Date in an amount up to $300,000,000 to finance in
part the Transactions and issue Letters of Credit (or permit Letters of Credit
outstanding under the Existing Credit Agreement to be rolled over into the
Revolving Credit Facility) and (ii) from time to time after the Closing Date for
working capital and other general corporate purposes of the Company and its
Subsidiaries including Permitted Acquisitions and Restricted Payments not in
contravention of any Laws or of any Loan Document.

 

6.12         Covenant to Guarantee Obligations and Give Security. (a) Annually
at such time as the audited financial statements are required to be delivered
pursuant to Section 6.01, any

 

123 

 

 

time after the Closing Date that there is a Material Acquisition, the Company
shall cause the Collateral and Guarantee Requirement to be satisfied.

 

(b)          If, after the Closing Date, (i) any material assets are acquired by
any Domestic Obligor or are held by any Restricted Subsidiary on or after the
time it becomes a Domestic Obligor pursuant to this Section 6.12 or the
Collateral and Guarantee Requirement (other than assets constituting Collateral
under a Collateral Document that become subject to the Lien created by such
Collateral Document upon acquisition thereof or constituting Excluded Assets) or
(ii) any Material Commercial Tort Claim arises, then in any such case notify the
Administrative Agent thereof no later than the earlier of (A) the date that the
next Compliance Certificate is required to be delivered pursuant to Section
6.02(b) or (B) if such event results from a Material Acquisition, at the time of
such Material Acquisition (in each case, as such period may be extended by the
Administrative Agent in its reasonable discretion), and (upon request of the
Administrative Agent for those assets and actions subject to such request
pursuant to the Collateral and Guarantee Requirement) within forty-five (45)
days after such occurrence or request (as such period may be extended by the
Administrative Agent in its reasonable discretion) cause such assets to be
subjected to a Lien securing the Obligations and take and cause the other
Domestic Obligors to take, such actions as shall be necessary and reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions as required pursuant to the Collateral and Guarantee Requirement and/or
the applicable Collateral Documents.

 

(c)          Except as a result of any event or circumstance expressly addressed
by Section 6.12(a) or (b), if at any time any Borrower obtains knowledge that
the Collateral and Guarantee Requirement has not been satisfied with respect to
assets of any Loan Party for any reason (including by reason of notice thereof
by the Administrative Agent or any Lender), then within two (2) Business Days of
receipt of such knowledge notify the Administrative Agent thereof and, within
thirty (30) days after such notice (or such longer time period as agreed to by
the Administrative Agent in its reasonable discretion), cause the Collateral and
Guarantee Requirement to be satisfied with respect to such circumstance.

 

(d)          Furnish (or cause to be furnished) to the Administrative Agent
promptly (and in any event within fifteen (15) days prior or such other period
as reasonably agreed to by the Administrative Agent) written notice of any
change (i) in any Loan Party’s legal name (as set forth in its certificate of
organization or like document), (ii) in the jurisdiction of organization or
formation of any Loan Party or in the form of its organization, or (iii) in any
Loan Party’s organizational identification number or Federal taxpayer
identification number.

 

(e)          Promptly notify the Administrative Agent if any portion of the
Collateral is damaged or destroyed, which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

(f)          In connection with any requirement to take actions set forth in
this Section 6.12 within a certain period of time, the Administrative Agent may
grant extensions of such required time in its reasonable discretion.

 

124 

 



6.13         Approvals and Authorizations. Maintain all authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which
each Foreign Obligor is organized and existing, and all approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Loan Documents; provided that neither the Company nor any
Subsidiary shall be responsible for maintaining any Lender’s qualification in
any jurisdiction, or any other authorizations, consents, approval and licenses,
exemptions, and filings and registrations, that may be required of any Lender to
extend credit in the relevant jurisdiction.

 

6.14         Compliance with Environmental Laws. Except where the failure to do
so in any of the instances in this clause would not reasonably be expected to
result in a Material Adverse Effect, comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, response or other corrective action necessary to address
all Hazardous Materials at, on, under or emanating from any of properties owned,
leased or operated by it, and in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Company nor any of its
Restricted Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 

6.15         Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Restricted Subsidiaries’ properties, assets, rights or interests to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

 

6.16         Interest Rate Hedging. Enter into prior to the date that is 60
days, or such longer period as the Administrative Agent may agree, after the
Closing Date, and maintain for a period of three years thereafter, interest rate
Swap Contracts with Persons and on terms acceptable to the Administrative Agent,
covering a notional amount of not less than twenty percent (20%) of the
aggregate outstanding principal amount of the Term Facilities.

 

125 

 

 

6.17         Designation as Senior Debt. To the extent applicable at any time,
designate all Obligations under this Agreement as “Designated Senior
Indebtedness” (or similar term) under, and as defined in, any documentation with
respect to Indebtedness that is subordinated to the Obligations.

 

6.18         Anti-Corruption Laws. Conduct its businesses in material compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

6.19         Post-Closing Requirements. As promptly as practicable, and in any
event within the time periods after the Closing Date specified in Schedule 6.19
or such later date as the Administrative Agent agrees to in writing, including
to reasonably accommodate circumstances unforeseen on the Closing Date, deliver
the documents or take the actions specified on Schedule 6.19, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement”.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Company shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:

 

7.01         Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Liens existing on the date hereof and listed on Schedule 5.08(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(b);

 

(c)          Customary Permitted Liens;

 

(d)          deposits to secure the performance of bids, trade contracts,
liability to insurance carriers and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds, contractual or warranty
obligations and other obligations of a like nature incurred in the ordinary
course of business;

 

(e)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) (or securing appeal or similar bonds
in connection therewith);

 

(f)          Usual and customary rights of set off on deposit accounts in favor
of depositary institutions, including any right of set-off or other security
arising under the general terms and

 

126 

 

 

conditions (algemene bankvoorwaarden) in respect of bank accounts held by a
Borrower in the Netherlands;

 

(g)          Liens securing Indebtedness permitted under Sections 7.02(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and the proceeds thereof and (ii) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition;

 

(h)          Liens (i) on assets of any Restricted Subsidiary which are in
existence at the time that such Restricted Subsidiary is acquired after the
Closing Date pursuant to a Permitted Acquisition, and (ii) on assets of any Loan
Party or any Restricted Subsidiary which are in existence at the time that such
assets are acquired after the Closing Date, and, in each case, any modification,
replacement, renewal, refinancing or extension thereof (which shall not increase
the amount of Indebtedness secured or expand the assets secured by such Lien);
provided that such Liens (A) are not incurred or created in anticipation of such
transaction (B), only secure Indebtedness permitted under Section 7.02(f) and in
an aggregate principal amount not to exceed $50,000,000 at any time outstanding
and (C) attach only to the acquired assets or the assets of such acquired
Restricted Subsidiary and the proceeds and products of such assets (and the
proceeds and products thereof);

 

(i)          Liens not otherwise permitted by the foregoing clauses of this
Section 7.01 securing outstanding obligations in an aggregate principal amount
(including unmatured obligations) at any time outstanding not to exceed the
greater of (i) $75,000,000 and (ii) 3.0% of consolidated total assets
(determined at the time such Liens are created or otherwise arise); provided
that no such Lien shall attach to any asset that is, or is required to be,
Collateral;

 

(j)          Liens securing obligations not constituting Indebtedness for
borrowed money in an amount not exceeding $25,000,000 at any time outstanding;
and

 

(k)          Liens on assets of Foreign Subsidiaries that are not Loan Parties
securing Indebtedness in an aggregate principal amount not exceeding $35,000,000
at any time outstanding.

 

7.02         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness under the Loan Documents;

 

(b)          Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less

127 

 

 

favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

(c)          intercompany Indebtedness owing (i) by a Domestic Obligor to a
Domestic Obligor, (ii) by a Foreign Obligor to a Foreign Obligor, (iii) by a
non-Loan Party to a non-Loan Party, (iv) by a non-Loan Party to a Loan Party,
(v) by a Foreign Obligor to a Domestic Obligor, (vi) by a Domestic Obligor to a
Foreign Obligor or (vii) by a Loan Party to a non-Loan Party; provided that (A)
in the case of clauses (vi) and (vii), such Indebtedness in an aggregate
principal amount exceeding $10,000,000 is subordinated to the Obligations under
the Loan Documents of the obligated Loan Party under the Facilities in a manner
reasonably satisfactory to the Administrative Agent and (B) in the case of
clauses (iv) and (v), such Indebtedness shall (x) if the obligee is a Domestic
Obligor, constitute “Pledged Collateral” under the Security Agreement, (y) be on
terms (including subordination terms) acceptable to the Administrative Agent and
(z) be in an aggregate principal amount (for all such Indebtedness under clauses
(iv) and (v)) at any time outstanding not exceeding the greater of (1)
$150,000,000 and (2) 5.0% of consolidated total assets (determined at the time
such Indebtedness is incurred);

 

(d)          Guarantees of (i) any Loan Party in respect of Indebtedness
otherwise permitted hereunder of any other Loan Party, (ii) any Restricted
Subsidiary that is not a Loan Party of Indebtedness otherwise permitted
hereunder of any other Restricted Subsidiary, whether or not such Restricted
Subsidiary is a Loan Party, or (iii) any Loan Party in respect of Indebtedness
of any Restricted Subsidiary that is not a Loan Party (so long as the Investment
by such Loan Party is permitted by Section 7.03 (other than Section 7.03(e));
provided that, for the avoidance of doubt, each of the foregoing Guarantees
shall constitute an Investment;

 

(e)          Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(g); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000;

 

(f)          Indebtedness of any Person that becomes a Restricted Subsidiary of
the Company or related to any asset acquired after the Closing Date pursuant to
a Permitted Acquisition and any modification, replacement, renewal, refinancing
or extension thereof (which such modification, replacement, renewal, refinancing
or extension shall not increase the principal amount thereof); provided that,
(A) such Indebtedness was not incurred in anticipation of such acquisition, (B)
neither the Company nor any Restricted Subsidiary (other than the acquired
Restricted Subsidiaries) is an obligor with respect to such Indebtedness and (C)
such Indebtedness is either unsecured or secured solely by Liens on assets of
the acquired Restricted Subsidiary (or Restricted Subsidiaries), or on the
acquired assets, permitted by, and within the limitations set forth in Section
7.01(h);

 

(g)          obligations (contingent or otherwise) of the Company or any
Restricted Subsidiary existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or

 

128 

 



reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;”

 

(h)          unsecured Indebtedness of the Company or any Restricted Subsidiary;
provided that, (i) no more than $75,000,000 in the aggregate of such additional
Indebtedness at any time outstanding may have a maturity date on or before the
latest Maturity Date then in effect under any of the Facilities (other than with
respect to customary bridge financings, which, subject to customary conditions,
would either be automatically converted into or required to be exchanged for
permanent financing which provides for a maturity date later than the latest
Maturity Date), (ii) the balance of such Indebtedness (A) shall have a maturity
date later than the latest Maturity Date then in effect under any of the
Facilities (other than with respect to customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which provides for a maturity
date later than the latest Maturity Date) and (B) is otherwise on terms
reasonably acceptable to the Administrative Agent and (iii) immediately before
and after giving pro forma effect to such Indebtedness, the Company and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
financial covenants set forth in Section 7.11, provided that if such unsecured
Indebtedness is being incurred to finance all or a portion of the purchase price
of an Acquisition that is a Limited Condition Acquisition, this clause (iii) may
be satisfied as of the date of the entering into of the definitive agreement for
such Limited Condition Acquisition, measured pro forma for such Indebtedness,
such Acquisition and any other applicable customary pro forma adjustments;

 

(i)          Indebtedness of Restricted Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed the greater of (i) $75,000,000 and
(ii) 3.0% of consolidated total assets (determined at the time any such
Indebtedness is incurred);

 

(j)          Indebtedness of Foreign Subsidiaries in a principal amount not to
exceed $35,000,000 at any time outstanding;

 

(k)          unsecured Indebtedness owing by the Company or any Restricted
Subsidiary to the Company or any Restricted Subsidiary incurred pursuant to the
Permitted Post-Closing Reorganization;

 

provided that notwithstanding anything herein to the contrary, in no event shall
the aggregate principal amount of Bilateral Foreign Loan Facilities outstanding
at any time exceed $35,000,000.

 

7.03         Investments. Make or hold any Investments, except:

 

(a)          Investments held by the Company and its Restricted Subsidiaries in
the form of Cash Equivalents;

 

(b)          advances to officers, directors and employees of the Company and
Restricted Subsidiaries in an aggregate amount not to exceed $5,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

129 

 

 

(c)          Investments (i) by any Loan Party or any Restricted Subsidiary in
any Loan Party, so long as, in the case of an Investment made by a non-Loan
Party in a Loan Party in the form of Indebtedness owing by such Loan Party, such
Indebtedness is permitted to be incurred by the relevant Loan Party pursuant to
Section 7.02, (ii) by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is also not a Loan Party, or (iii) by a Loan
Party in a Restricted Subsidiary that is not a Loan Party either (A) made
pursuant to the Permitted Post-Closing Reorganization, (B) constituting a
capital contribution by a Loan Party of Equity Interests of Foreign Subsidiaries
that are not Loan Parties or (C) otherwise in an aggregate amount at any time
outstanding not to exceed the greater of (1) $150,000,000 and (2) 5.0% of
consolidated total assets (determined at the time any such Investment is made);

 

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)          Guarantees permitted by Section 7.02;

 

(f)          the Closing Date Acquisition;

 

(g)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

 

(h)          Investments arising out of Indebtedness permitted under Section
7.02(g);

 

(i)          Investments existing on the date hereof (other than those referred
to in Section 7.03(c)(i)) and set forth on Schedule 5.08(c);

 

(j)          Permitted Acquisitions; and

 

(k)          other Investments made after the Closing Date, the amount of which
at any time outstanding shall not exceed the greater of (i) $100,000,000 and
(ii) 3.5% of consolidated total assets (determined at the time any such
Investment is made).

 

7.04         Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)          any Restricted Subsidiary may merge with (i) the Company, provided
that the Company shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries, provided that when any wholly-owned
Restricted Subsidiary is merging with another Restricted Subsidiary, a
wholly-owned Restricted Subsidiary shall be the continuing or surviving Person;

 

130 

 

 

(b)          any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Loan Party (other than the Company);

 

(c)          any Restricted Subsidiary that is not a Loan Party may dispose of
all or substantially all its assets (including any Disposition that is in the
nature of a liquidation) to (i) another Restricted Subsidiary that is not a Loan
Party or (ii) a Loan Party;

 

(d)          in connection with any acquisition permitted under Section 7.03 or
a Disposition permitted pursuant to Section 7.05, any Borrower or any Restricted
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that (i)
in the case of a Permitted Acquisition, such Borrower or such Restricted
Subsidiary (or a replacement Restricted Subsidiary, in the case of a reverse
triangular merger), as the case may be, shall be the Person surviving such
merger, (ii) no Borrower or Restricted Subsidiary may merge with or into an
Unrestricted Subsidiary and (iii) in the case of any such merger to which any
Loan Party (other than the Company) is a party, such Loan Party is the surviving
Person;

 

(e)          so long as no Default has occurred and is continuing or would
result therefrom, each of the Company and any other Loan Party may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Company is
a party, the Company is the surviving entity and (ii) in the case of any such
merger to which any Loan Party (other than the Company) is a party, such Loan
Party is the surviving entity;

 

(f)          any Subsidiary that has net assets with a fair market value not in
excess of $1,000,000 may be dissolved or liquidated.

 

7.05       Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          (i) Dispositions of property by the Company or any Restricted
Subsidiary to the Company or to a wholly-owned Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party, the transferee thereof
must be a Loan Party (except to the extent such Disposition consists solely of
Equity Interests in a Foreign Subsidiary of such transferring Loan Party that is
not a Loan Party); (ii) Dispositions of property by any Loan Party (other than
the

131 

 

 

Company) to the Company or to another Loan Party (other than the Company); and
(iii) Dispositions between or among non-Borrower Restricted Subsidiaries;

 

(e)          Dispositions constituting Investments permitted by Section 7.03 and
Restricted Payments permitted by Section 7.06;

 

(f)          Dispositions of property acquired by the Company or any Restricted
Subsidiary in a Permitted Acquisition (other than, for the avoidance of doubt,
the Closing Date Acquisition) not in excess of $25,000,000 in the aggregate
(other than property used solely in connection with line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto, for which there shall be no limit); provided that
after giving effect to such Permitted Acquisition and such related Disposition,
the Company or such Restricted Subsidiary is in compliance with Section 7.07;

 

(g)          Dispositions by the Company and any Restricted Subsidiary as
required by any regulatory authority or in connection with compliance with any
antitrust Laws in connection with the Closing Date Acquisition or any Permitted
Acquisition;

 

(h)          Dispositions by the Company and its Restricted Subsidiaries of
property pursuant to Sale and Leaseback Transactions, provided that the book
value of all property so Disposed of shall not exceed $35,000,000 from and after
the Closing Date;

 

(i)          Dispositions in the nature of exclusive licenses of IP Rights not
material (determined as of the date of the applicable license) to the business
of the Company and its Restricted Subsidiaries;

 

(j)          Dispositions by the Company and its Restricted Subsidiaries of
accounts receivable arising in the ordinary course of business which are overdue
or payable by a distressed company in connection with the compromise or
collection thereof;

 

(k)          Dispositions of bankruptcy claims of customers of the Company or
any Subsidiary;

 

(l)          Dispositions by Borrowers and their Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (l) in any fiscal year shall not exceed the greater of (x) $75,000,000
and (y) 3.0% of consolidated total assets, measured as of the end of the
preceding fiscal year, in any fiscal year of the Company;

 

(m)          Dispositions in the ordinary course of business by the Company and
its Subsidiaries of accounts and notes receivable or bankers’ acceptances
relating thereto for accounts generated from customers located in China and
other jurisdictions in the Pacific Rim region;

 

(n)          intercompany Dispositions by the Company or a Restricted Subsidiary
to the Company or a Restricted Subsidiary pursuant to the Permitted Post-Closing
Reorganization; and

 

132 

 

 

(o)          the unwinding of obligations with respect to Swap Contracts
permitted hereunder.

 

7.06         Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation to do so, except that:

 

(a)          each Restricted Subsidiary may make Restricted Payments (i) to the
Company, any Subsidiaries of the Company that are Guarantors and any other
Person that owns a direct Equity Interest in such Restricted Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made and (ii) so long as no Default
then exists or would result therefrom, to the Company and/or any other
Restricted Subsidiary pursuant to the Permitted Post-Closing Reorganization;

 

(b)          the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

 

(c)          the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new Equity Interests other than Disqualified
Equity Interests;

 

(d)          the Company may make Restricted Payments so long as (i) no Default
shall have occurred and be continuing or would result therefrom and (ii) the
aggregate amount of such Restricted Payments paid or made in any fiscal year
would not exceed the greater of (x) $50,000,000 and (y) 20% of Consolidated
EBITDA of the Company and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; and

 

(e)          any other Restricted Payment may be made by the Company and its
Restricted Subsidiaries so long as (i) no Default shall have occurred and be
continuing or would result therefrom and (ii) after giving pro forma effect
thereto for the most recently ended Measurement Period (including any incurrence
and/or repayment of Indebtedness in connection therewith), the Consolidated Net
Leverage Ratio is less than 2.00 to 1.00 at the time of such Restricted Payment.

 

7.07         Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Restricted Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 

7.08         Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Restricted Subsidiary as would be obtainable by the Company
or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that with respect to
transactions between or among the Borrowers and any Restricted Subsidiaries that
are not Borrowers, such terms shall be no less favorable to the Borrowers than a
comparable arm’s length transaction, and provided further that the foregoing
restrictions shall not apply to the following: (a) transactions among Borrowers
which are jointly and severally liable hereunder; (b) transactions among other
Restricted Subsidiaries; and (c) Restricted Payments expressly permitted by
Section 7.06.

 

133 

 

  

7.09         Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
and other than any customary restrictions in any third-party financing agreement
with respect to Indebtedness otherwise permitted hereunder of a Foreign
Subsidiary that is not a Loan Party (and which Indebtedness, except for
Bilateral Foreign Loan Facilities, is not Guaranteed by any Loan Party)) that
(a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to any Loan Party,
except for any agreement in effect (A) on the date hereof and set forth on
Schedule 7.09 or (B) at the time any Restricted Subsidiary becomes a Restricted
Subsidiary of the Company, so long as such agreement was not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the Company,
(ii) of any Restricted Subsidiary to Guarantee the Indebtedness of the Company
or any Borrower or (iii) of the Company or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit (I) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(e) or 7.02(f) solely to the extent any such negative pledge relates
to the property financed by or the subject of such Indebtedness; (II) any joint
venture agreement entered into in the ordinary course of business to the extent
it prohibits the pledge or the equity of or assets held by such joint venture or
to the extent it provides conditions to the making of distributions by such
joint venture; and (III) customary anti-assignment provisions in Contractual
Obligations entered into in the ordinary course of business; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10         Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case, in violation of Regulation U of the FRB.

 

7.11         Financial Covenants. (a) Consolidated Interest Coverage Ratio.
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than 3.00 to 1.00.

 

(b)          Consolidated Net Leverage Ratio. Permit the Consolidated Net
Leverage Ratio at any time during any period of four fiscal quarters of the
Company set forth below to be greater than the ratio set forth below opposite
such period:

 

Four Fiscal Quarters Ending  

Maximum

Consolidated Net

Leverage Ratio

Closing Date through September 30, 2020   4.25 to 1.00 December 31, 2020 through
September 30, 2021   4.00 to 1.00 December 31, 2021 through September 30, 2022  
3.75 to 1.00 December 31, 2022 and each fiscal quarter thereafter   3.50 to 1.00

 

134 

 

 

; provided that, at the Company’s option, commencing with the fiscal quarter
ending December 31, 2022, the maximum Consolidated Net Leverage Ratio permitted
by this Section may be increased to 3.75 to 1.00 (each such election, a
“Consolidated Net Leverage Ratio Increase”) for the four consecutive fiscal
quarter ending dates (or such shorter time, as may be elected by the Company)
immediately following the consummation of an Acquisition by the Company or a
Restricted Subsidiary where the aggregate consideration (including the amount of
any earnout or other post-closing payment reasonably estimated to be paid)
exceeds $75,000,000; provided further that, in any event (without regard to the
making of more than one such Acquisition), the maximum Consolidated Net Leverage
Ratio permitted by this Section must return to 3.50 to 1.00 for the fiscal
quarter ending immediately following the period in which there is a Consolidated
Net Leverage Ratio Increase.

 

7.12         Amendments of Organization Documents. Amend any of its Organization
Documents, except amendments that would not reasonably be expected to be
material and adverse to the interests of the Lenders.

 

7.13         Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as (i) required by GAAP or the rules of the SEC,
(ii) recommended by the Company’s auditors and disclosed to the Lenders or (iii)
agreed to by the Company’s auditors and not material, or (b) the fiscal year of
the Company.

 

7.14         Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated Indebtedness.

 

7.15         Amendment, Etc. of Related Documents. (a) Cancel or terminate any
Related Document or consent to or accept any cancellation or termination
thereof, (b) amend, modify or change in any manner any term or condition of any
Related Document or give any consent, waiver or approval thereunder, except for
such amendments, modifications, changes, consents or approvals that are either
consented to by the Administrative Agent or would not reasonably be expected to
be materially adverse to the interests of the Lenders.

 

7.16         Designation of Senior Debt. Designate any Indebtedness (other than
the Obligations) of the Company or any of its Restricted Subsidiaries as
“Designated Senior Debt” (or any similar term) under, and as defined in, any
subordinated Indebtedness and documents evidencing or governing any subordinated
Indebtedness.

 

7.17         Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction except as set forth in Section 7.05(h).

 

7.18         Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of

 

135 

 

 

Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

7.19         Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default. Any of the following shall constitute an Event
of Default:

 

(a)          Non-Payment. Any Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation or deposit any funds
as Cash Collateral in respect of L/C Obligations, or (ii) pay within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)          Specific Covenants. The Company or any Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01(a) or
(b), 6.02(b), 6.03(a) or (b), 6.05(a), 6.11 or Article VII; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, with respect to representations and
warranties modified by materiality standards, in any respect) when made or
deemed made; or

 

(e)          Cross-Default. (i) Any Loan Party or any Restricted Subsidiary
thereof (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or

 

136 

 

 

beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Restricted Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Restricted Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Loan Party or such Restricted Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any Significant
Subsidiary (or any group of Restricted Subsidiaries that, if constituting a
single Restricted Subsidiary, would be a Significant Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property or files a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990); or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and, in the case of any appointments
outside of the Netherlands, the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and, in the case of any proceedings
instituted outside of the Netherlands, continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding;
provided that in the case of any insolvency proceedings in the Netherlands, no
grace period is applicable, other than in the case of any frivolous or vexatious
petitions for which a grace period of 15 calendar days applies; or

 

(g)          Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Significant Subsidiary (or any group of Restricted Subsidiaries that, if
constituting a single Restricted Subsidiary, would be a Significant Subsidiary)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h)          Judgments. There is entered against any Loan Party or any
Significant Subsidiary (or any group of Restricted Subsidiaries that, if
constituting a single Restricted Subsidiary, would be a Significant Subsidiary)
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount

 

137 

 

 

(to the extent not covered by third-party insurance as to which the insurer is
rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) such judgment
is not paid by the applicable Loan Party or Significant Subsidiary, or (B) there
is a period of 10 consecutive Business Days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

 

(j)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than the Other Secured Obligations), ceases to be in
full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or

 

(k)          Change of Control. There occurs any Change of Control; or

 

(l)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof or due to the actions or inactions of the
Administrative Agent) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on any material amount of the
Collateral purported to be covered thereby.

 

8.02         Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)          require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

138 

 

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03         Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings,
Bilateral Foreign Loan Facilities and other Obligations arising under the Loan
Documents, ratably among the Lenders, the Bilateral Foreign Facility Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Bilateral Foreign Loan Facilities, Secured Hedge Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the L/C Issuer, the Bilateral
Foreign Facility Lenders, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.17; and

 

139 

 

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Laws.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under (a) Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be and (b) Bilateral Foreign Loan Facilities shall
be excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the Company and/or the Bilateral
Foreign Facility Lender. Each Cash Management Bank or Hedge Bank not a party to
the Credit Agreement that has given the notice contemplated by the preceding
sentence, and each Bilateral Foreign Facility Lender for which the Company and
the Bilateral Foreign Facility Lender has given such notice, shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01         Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Company shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are

 

140 

 

 

reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02         Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03         Exculpatory Provisions.

 

(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

141 

 

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Company, a Lender or the L/C Issuer.

 

(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.‎

 

9.04         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

142 

 

 

9.05         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06         Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
or Disqualified Institution. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender

 

143 

 

 

and the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

(d)          Any resignation or removal by Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer and Swing Line Lender. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

9.07         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into

 

144 

 



this Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents,
Documentation Agents or other similar titles or roles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09         Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

145 

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (k) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10         Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, the Lenders (including in its capacities as a potential Cash
Management Bank, a potential Hedge Bank and a potential Bilateral Foreign
Facility Lender) and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) Other Secured Obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party, (iii) that

 

146 

 



constitutes Excluded Assets, or (iv) if approved, authorized or ratified in
writing in accordance with Section 10.01;

 

(b)          to release any Guarantor from its obligations under the Guaranty
and other Loan Documents if such Person either (i) ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Loan Documents or
(ii) is not otherwise required to be a Guarantor pursuant to the provisions of
the Loan Documents (including by ceasing to be a Material Domestic Subsidiary or
a Material Foreign Subsidiary); and

 

(c)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents or to subordinate its interest in such item, or
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11         Secured Cash Management Agreements, Secured Hedge Agreements and
Bilateral Foreign Loan Facilities. Except as otherwise expressly set forth
herein, no Cash Management Bank, Hedge Bank or Bilateral Foreign Facility Lender
that obtains the benefits of Section 8.03, any Guaranty or any Collateral by
virtue of the provisions hereof or of any Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Subject to the next sentence but notwithstanding
any other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements, Secured Hedge Agreements and Bilateral Foreign Loan
Facilities unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank, Hedge Bank,
Bilateral Foreign Facility Lender or the Company, as the case may be. The
Administrative Agent shall not be required to verify the

 

147 

 



payment of, or that other satisfactory arrangements have been made with respect
to Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements or Bilateral Foreign Loan Facilities upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements, Secured Hedge Agreements and Bilateral
Foreign Loan Facilities). Each Cash Management Bank, Hedge Bank and Bilateral
Foreign Facility Lender acknowledges and agrees that the Liens and Guarantees
under the Loan Documents shall be released at such time as the Obligations,
excluding those under the Secured Cash Management Agreements, Secured Hedge
Agreements and Bilateral Foreign Loan Facilities, are repaid in full.

 

9.12         Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that at least one of the following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

148 

 

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Company or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

ARTICLE X
MISCELLAneous

 

10.01         Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (excluding Fee Letters), and no consent to
any departure by any Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01 (other than Section
4.01(g)) without the written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any scheduled payment (excluding, for the avoidance of doubt,
mandatory prepayments) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under such other Loan Document without the
written consent of each Lender entitled to such payment;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

149 

 

 

(e)          change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b), in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of (i) if such Facility is the U.S.
Term Facility, the Required U.S. Term Lenders, (ii) if such Facility is the Euro
Term Facility, the Required Euro Term Lenders and (iii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

(f)          amend (i) Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit Lender or (ii) Section
2.15(b) to reduce the number or percentage of Lenders required to consent
thereunder without the consent of each Lender that would otherwise be required
to consent thereunder;

 

(g)          change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required U.S. Term Lenders,” or “Required Euro Term Lenders” without
the written consent of each Lender under the applicable Facility;

 

(h)          release all or substantially all of the Collateral in any
transaction or series of related transactions (except as expressly set forth
herein during a Collateral Release Period), without the written consent of each
Lender;

 

(i)          release all or substantially all of (i) the value of the Guaranty
of all Guarantors, taken as a whole, without the written consent of each Lender,
except to the extent the release of any Subsidiary from the Guaranty is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone) or (ii) the value of the Company’s
guaranty of the Obligations owing by the Dutch Borrower or any other Designated
Borrower under the Loan Documents, without the written consent of each Lender;
or

 

(j)          impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the U.S. Term Facility, the Required
U.S. Term Lenders, (ii) if such Facility is the Euro Term Facility, the Required
Euro Term Lenders and (iii) if such Facility is the Revolving Credit Facility,
the Required Revolving Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by such Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of any Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or

 

150 

 

 

any other Loan Document; and (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Company (1) to add one or more additional revolving credit or term
loan facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (2) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

Notwithstanding the foregoing, the Administrative Agent and the Company may
amend this Agreement to cure any ambiguity, inconsistency or manifest error
without the consent of any other party hereto.

 

10.02         Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to any Loan Party, the Administrative Agent, the L/C Issuer or
either Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other

 

151 

 

 

communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lenders, the L/C Issuer or the Loan Parties may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross

 

152 

 

 

negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to any Borrower, any Loan
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each of the Loan Parties, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower, except such losses, costs, expenses and liability resulting from such
Person’s gross negligence or willful misconduct. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03         No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

153 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04         Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (limited, in the case of legal fees and
expenses, to the reasonable fees, disbursements and other charges of (A) one
primary counsel to the Administrative Agent, (B) one reasonably necessary firm
of special and/or regulatory counsel to the Administrative Agent, and (C) one
firm of local counsel to the Administrative Agent in each applicable
jurisdiction (including each jurisdiction of each Foreign Obligor)) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Arranger, any Lender or the L/C Issuer (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Arranger, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that for
purposes of this clause (iii), legal fees and expenses shall be limited to the
reasonable fees, disbursements and other charges of one primary counsel, one
local counsel in each relevant jurisdiction (including each jurisdiction of each
Foreign Obligor), one specialty counsel for each relevant specialty and, in the
case where an actual or imminent conflict exists and the relevant Person
notifies you in advance in writing of the conflict and engages separate counsel,
one additional conflicts counsel for all such similarly situated Persons.

 

154 

 



(b)          Indemnification by the Company. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Arranger and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Company or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Company or any of its Subsidiaries, or any Environmental Liability
related in any way to the Company or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, or any of
their respective directors, shareholders or creditors, and regardless of whether
any Indemnitee is a party thereto (collectively, the “Indemnified Liabilities”;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Indemnified Liabilities (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) such Indemnitee’s gross negligence, bad faith or willful misconduct or (y)
such Indemnitee’s material breach of its obligations under this Agreement or
under any other Loan Document or (B) result solely from a proceeding between or
among Indemnitees, other than any claims against any Arranger, the
Administrative Agent, any Swing Line Lender or the L/C Issuer in its respective
capacity as such under the Facilities, and other than any claims arising out of
any act or omission on the part of any Loan Party or their respective
Subsidiaries or Affiliates (including the Target and its Subsidiaries and
Affiliates), or any of their respective officers, directors, employees, agents,
advisors or other representatives; provided, further, that in the case of legal
expenses, the obligations of the Borrowers under this Section 10.04(b) shall be
limited to the reasonable fees, disbursements and other charges of one primary
counsel, one local counsel in each relevant jurisdiction (including each
jurisdiction of each Foreign Obligor), one specialty counsel for each relevant
specialty and, in the case where an actual or imminent conflict exists and the
relevant Indemnitee notifies the Company in advance in writing of the conflict
and engages separate counsel, one additional conflicts counsel for all such
similarly situated Indemnitees. Without limiting the provisions of Section
3.01(c), this Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(c)          Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, either Swing Line

 

155 

 

 

Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, such Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or such Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, none of the Borrowers shall assert, and each of the
foregoing hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. To the fullest extent permitted by applicable law,
no Borrower shall have any liability under this Agreement or any Loan Document,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that this sentence shall not limit the Borrowers’ indemnity or
reimbursement obligation to the extent such special, indirect, consequential or
punitive damages are included in any third party claim in connection with which
an Indemnitee is otherwise entitled to indemnification thereunder. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by others of any information or other materials distributed to such
party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section and the indemnity
provision of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and any Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

156 

 

 

10.05         Payments Set Aside. To the extent that any payment by or on behalf
of a Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.06         Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (provided that any such
assignment or deemed assignment solely as a result of redomestication of a
Borrower from one state or jurisdiction of organization within the United States
to another state or jurisdiction of organization within the United States shall
require consent of the Administrative Agent only) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)          Minimum Amounts.

 

157 

 

 

(A)         In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to either Swing Line
Lender’s rights and obligations in respect of its Swing Line Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within seven (7)
Business Days after having received notice thereof; and provided, further, that
the Company’s consent shall not be required during the primary syndication of
the Facilities;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with

158 

 

 

respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(C)         the consent of the L/C Issuer and each Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(vii)       Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and,

 

159 

 

 

in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrowers (at the expense of the Company) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Company or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or a Borrower or any Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender

 

160 

 

 

and had acquired its interest by assignment pursuant to subsection (b) of this
Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05, with respect to
any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(f)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America or BAMLI DAC, as applicable,
may, (i) upon 30 days’ notice to the Company and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Company, resign as one or more
Swing Line Lenders. In the event of any such resignation as L/C Issuer or a
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or applicable Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America or BAMLI DAC, as applicable, as
L/C Issuer or Swing Line Lender, as the case may

 

161 

 

 

be. If Bank of America resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America or BAMLI
DAC resigns as a Swing Line Lender, it shall retain all the rights of such Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(g)          Disqualified Institutions. (i) No assignment shall be made to any
Person that was a Disqualified Institution as of the date (the “Trade Date”) on
which the applicable Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Company has consented to such assignment as otherwise
contemplated by this Section 10.06, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment). For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Company of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (g)(i)
shall not be void, but the other provisions of this clause (g) shall apply.

 

(ii)         If any assignment is made to any Disqualified Institution without
the Company’s prior consent in violation of clause (i) above, the Company may,
at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Revolving Credit Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.06), all of
its interest, rights and obligations under this Agreement and related Loan
Documents to an Eligible Assignee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and other the other Loan
Documents; provided that (i) the Borrowers shall have paid

 

162 

 

 

to the Administrative Agent the assignment fee (if any) specified in Section
10.06(b), (ii) such assignment does not conflict with applicable Laws and (iii)
in the case of clause (B), the Borrowers shall not use the proceeds from any
Loans to prepay Term Loans held by Disqualified Institutions.

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)        The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.

 

(h)          Buybacks. Notwithstanding anything in this Agreement to the
contrary, any Term Lender may, at any time, assign all or a portion of its Term
Loans to a Borrower, the Company or a Subsidiary of the Company in accordance
with the procedures set forth on Appendix A, pursuant to an offer made available
to all Term Lenders on a pro rata basis (a “Dutch Auction”) or on a non-pro rata
basis through open-market purchases, in each case, subject to the following
limitations:

 

(i)          if a Borrower or any of their respective Subsidiaries is the
assignee, immediately and automatically, without any further action on the part
of the Borrowers, any Lender, the Administrative Agent or any other Person, upon
the effectiveness of such assignment of Term Loans from a Term Lender to such
Person, such Term Loans and all rights and obligations as a Term Lender related
thereto shall, for all purposes under this Agreement, the other Credit Documents
and otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and such

 

163 

 

 

Person shall neither obtain nor have any rights as a Term Lender hereunder or
under the other Loan Documents by virtue of such assignment;

 

(ii)         no proceeds of any Revolving Credit Loan or Swing Line Loan shall
be used for any such assignment;

 

(iii)        no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to such assignment; and

 

(iv)        The Company and each Borrower shall, as of the date of the launch of
the Dutch Auction, if applicable, and on the date of any such assignment, either
(A) represent (the “MNPI Representation”) to the Administrative Agent and the
Term Lenders that it does not have any material non-public information (“MNPI”)
with respect to any Loan Party or any of their respective Subsidiaries that (1)
has not been disclosed to the Lenders (other than Lenders that do not wish to
receive MNPI with respect to the Borrowers, the Company or any of its
Subsidiaries) prior to such time and (2) in such Person’s good faith
determination could reasonably be expected to have a material effect upon (x) a
Term Lender’s decision to assign all or a portion of its Term Loans to the
Borrowers or the Company or (y) the market price of the Term Loans or (B)
disclose to the relevant Lenders that it is not making such MNPI Representation.

 

10.07         Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to any Borrower and its obligations, this
Agreement or payments hereunder (it being understood that the DQ List may be
disclosed to any assignee, or prospective assignee, in reliance on this clause
(f), (g) on a confidential basis to (i) any rating agency in connection with
rating the Company or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Company or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the

 

164 

 

 

Borrowers. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement, in a
manner consistent with United States federal securities Laws, to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary,
provided that, in the case of information received from any Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

10.08         Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,

 

165 

 

 

provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.09         Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11         Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12         Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

 

166 

 

 

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or either Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13         Replacement of Lenders. If the Company is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)          the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee (if any) specified in
Section 10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14         Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND

 

167 

 

 

THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. IF THE DUTCH BORROWER, IS REPRESENTED BY AN ATTORNEY IN
CONNECTION WITH THE SIGNING AND/OR EXECUTION OF THIS AGREEMENT (INCLUDING BY WAY
OF ACCESSION TO THIS AGREEMENT) OR ANY OTHER AGREEMENT, DEED OR DOCUMENT
REFERRED TO IN OR MADE PURSUANT TO THIS AGREEMENT, IT IS HEREBY EXPRESSLY
ACKNOWLEDGED AND ACCEPTED BY THE OTHER PARTIES TO THIS AGREEMENT THAT THE
EXISTENCE AND EXTENT OF THE ATTORNEY'S AUTHORITY AND THE EFFECTS OF THE
ATTORNEY'S EXERCISE OR PURPORTED EXERCISE OF HIS OR HER AUTHORITY SHALL BE
GOVERNED BY THE LAWS OF THE NETHERLANDS.

 

(a)          SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY BORROWER OR THEIR RESPECTIVE PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(b)          WAIVER OF VENUE. EACH OF THE COMPANY AND EACH BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

168 

 

 

(c)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16         No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Borrowers
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, and the Lenders, on the other hand, (B) each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Borrowers or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders, and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers or any of their respective Affiliates, and neither the
Administrative Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to the Borrowers or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

169 

 

 

10.17         Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, signatures delivered in portable document format (PDF), the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.18         USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Company shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

10.19         Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the

 

170 

 

 

Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.20         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.21       Amendment and Extension Transactions.

 

(a)           The Borrowers may, by written notice to the Administrative Agent
from time to time, request an extension (each, an “Extension”) of the maturity
date of any Class of Loans and Commitments to the extended maturity date
specified in such notice. Such notice shall (i) set forth the amount of the
applicable Class of Revolving Credit Commitments and/or Term Loans that will be
subject to the Extension (which, unless otherwise agreed to by the
Administrative Agent, shall be in minimum increments of $1,000,000 and a minimum
amount of $50,000,000), (ii) set forth the date on which such Extension is
requested to become effective (which shall be not less than ten (10) Business
Days nor more than sixty (60) days after the date of such Extension notice (or
such longer or shorter periods as the Administrative Agent shall agree in its
sole discretion)) and (iii) identify the relevant Class of Revolving Credit
Commitments and/or Term Loans to which such Extension relates. Each Lender of
the applicable Class shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Class pursuant to procedures established
by, or reasonably acceptable to, the Administrative Agent and the Company. If
the aggregate principal amount of Revolving Credit Commitments or Term Loans in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum

 

171 

 

 

aggregate principal amount of Revolving Credit Commitments or Term Loans, as
applicable, subject to the Extension Offer as set forth in the Extension notice,
then the Revolving Credit Commitments or Term Loans, as applicable, of Lenders
of the applicable Class shall be extended ratably up to such maximum amount
based on the respective principal amounts with respect to which such Lenders
have accepted such Extension Offer.

 

(b)          The following shall be conditions precedent to the effectiveness of
any Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article V and in
each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) on and as of the effective date of such Extension, (iii) the L/C
Issuer and the Swing Line Lenders shall have consented to any Extension of the
Revolving Credit Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit or making of Swing Line Loans at any
time during the extended period and (iv) the terms of such Extended Revolving
Credit Commitments and Extended Term Loans shall comply with paragraph (c) of
this Section.

 

(c)          The terms of each Extension shall be determined by the Borrowers
and the applicable extending Lenders and set forth in an Extension Amendment;
provided that (i) the final maturity date of any Extended Revolving Credit
Commitment or Extended Term Loan shall be no earlier than the applicable
Maturity Date for the extended Facility, (ii)(A) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Revolving Credit Commitments and (B) the average life to maturity of the
Extended Term Loans shall be no shorter than the remaining average life to
maturity of the existing Term Loans of such Facility, (iii) the Extended
Revolving Loans and the Extended Term Loans will rank pari passu in right of
payment and with respect to security with the existing Revolving Loans and the
existing Term Loans and the borrower and guarantors of the Extended Revolving
Credit Commitments or Extended Term Loans, as applicable, shall be the same as
the Borrowers and Guarantors with respect to the existing Revolving Loans or
Term Loans, as applicable, (iv) the interest rate margin, rate floors, fees,
original issue discount and premium applicable to any Extended Revolving Credit
Commitment (and the Extended Revolving Loans thereunder) and Extended Term Loans
shall be determined by the Borrowers and the applicable extending Lenders,
(v)(A) the Extended Term Loans may participate on a pro rata or less than pro
rata (but not greater than pro rata) basis in voluntary or mandatory prepayments
with the other Term Loans and (B) borrowing and prepayment of Extended Revolving
Loans, or reductions of Extended Revolving Credit Commitments, and participation
in Letters of Credit and Swing Line Loans, shall be on a pro rata basis with the
other Revolving Loans or Revolving Credit Commitments (other than upon the
maturity of the non-extended Revolving Loans and Revolving Credit Commitments)
and (vi) the terms of the Extended Revolving Credit Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above).

 

(d)          In connection with any Extension, the Borrowers, the Administrative
Agent and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify

 

172 

 

 

each Lender as to the effectiveness of each Extension. Any Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to implement
the terms of any such Extension, including any amendments necessary to establish
Extended Revolving Credit Commitments or Extended Term Loans as a new Class or
tranche of Revolving Credit Commitments or Term Loans, as applicable, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such new Class or tranche (including to preserve the pro rata
treatment of the extended and non-extended Classes or tranches and to provide
for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any Class or tranche), in each case on
terms consistent with this Section.

 

(e)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

 

10.22     Release and Reinstatement of Collateral.

 

(a)          Release.

 

(i)          Notwithstanding anything to the contrary contained in this
Agreement, any Loan Document or any other document executed in connection
herewith, if at any time (including after a Collateral Reinstatement Event shall
have previously occurred) a Collateral Release Event shall have occurred and be
continuing, then all Collateral (other than Cash Collateral) and the Collateral
Documents (other than Collateral Documents Instruments entered into in
connection with Cash Collateral) shall be released automatically and terminated
without any further action (a “Collateral Release”). In connection with the
foregoing, the Administrative Agent shall (and the Lenders hereby authorize the
Administrative Agent to), at the Company’s request and at the Company’s sole
cost and expense, promptly execute and file in the appropriate location and
deliver to the Loan Parties such termination and full or partial release
statements or confirmation thereof, as applicable, and do such other things as
are reasonably necessary and reasonably requested by the Company to release the
liens to be released pursuant hereto promptly upon request during any such
Collateral Release Period.

 

(ii)         Subject to the reinstatement provisions of Section 14 of the
Security and Pledge Agreement, the Security and Pledge Agreement and each
joinder agreement to the Security and Pledge Agreement, all obligations of the
Loan Parties thereunder and all Liens arising under any other Loan Documents
(excluding those Liens, obligations and liabilities that expressly survive the
occurrence of a Collateral Release Event, including, without limitation, Liens
on Cash Collateral) shall terminate and all such Collateral shall be released
pursuant to any Collateral Release Event after the date hereof pursuant to
Section 10.22(a)(i). Upon such termination of the Security and Pledge Agreement
and release of other Liens under the Loan Documents, the Administrative Agent
shall, at the request and sole expense of the Loan Parties, promptly deliver to
the Loan Parties such termination statements and take such further actions as
the Loan Parties may reasonably

 

173 

 

 

request to terminate of record, or otherwise to give appropriate notice of the
termination of, any Lien conferred thereunder.

 

(iii)        Subject to the reinstatement provisions of Section 14 of the
Security and Pledge Agreement and any reinstatement provisions of any other Loan
Document, the Security and Pledge Agreement and each joinder agreement to the
Security and Pledge Agreement and each other Loan Document, and all obligations
of the Loan Parties thereunder (excluding those obligations and liabilities that
expressly survive such termination) shall terminate without delivery of any
instrument or performance of any act by any party on the Facility Termination
Date. Upon such termination of the Security and Pledge Agreement and other Loan
Documents, the Administrative Agent shall, at the request and sole expense of
the Loan Parties, promptly deliver to the Loan Parties such termination
statements and take such further actions as the Loan Parties may reasonably
request to terminate of record, or otherwise to give appropriate notice of the
termination of, any Lien conferred thereunder.

 

(iv)        Notwithstanding anything to the contrary contained in this
Agreement, any Loan Document or any other document executed in connection
herewith, if at any time assets that constitute Collateral or a Subsidiary that
is a Loan Party is Disposed of in accordance with the provisions hereof to a
Person who is not a Loan Party or required to be a Loan Party hereunder, then
such assets shall be released from the Lien under the Loan Documents or, as
applicable, such Subsidiary shall be released from its obligations under the
Loan Documents provided all other assets constituting Collateral shall remain
subject to the Lien under the Loan Documents and all other Loan Parties shall
remain bound by all of their obligations under the Loan Documents. In connection
with the foregoing, the Administrative Agent shall (and the Lenders hereby
authorize the Administrative Agent to), at the Company’s request and at the
Company’s sole cost and expense, promptly execute and file in the appropriate
location and deliver to the Loan Parties such termination and full or partial
release statements or confirmation thereof, as applicable, and do such other
things as are reasonably necessary and reasonably requested by the Company to
release the liens to be released pursuant hereto promptly upon request of the
Company.

 

(b)          Reinstatement. Notwithstanding clause (a) above, if at any time
(including after the prior occurrence of a Collateral Release Event) a
Collateral Reinstatement Event shall occur, promptly thereafter all Collateral
and Collateral Documents shall, at the Company’s sole cost and expense, be
reinstated and all actions reasonably necessary, or reasonably requested by the
Administrative Agent, to provide to the Administrative Agent for the benefit of
the Secured Parties valid, perfected, first priority security interests (subject
to Permitted Liens) in the Collateral to the extent required by the Loan
Documents and otherwise to satisfy the Collateral and Guarantee Requirement
(including without limitation the delivery of documentation and taking of
actions of the type described in the Collateral and Guaranty Requirement and
Section 6.12) shall be taken within thirty (30) days of such event, which period
may be extended by the Administrative Agent in its sole discretion; provided
that for the avoidance of doubt, the provisions of this clause (b) shall not
apply during the continuation of any Collateral Release Period.

 

174 

 

 

10.23         Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 10.23, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

175 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.]

 

176 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  QUAKER CHEMICAL CORPORATION         By: /s/ Mary Dean Hall   Name: Mary Dean
Hall   Title: Vice President, Chief Financial     Officer and Treasurer        
Quaker Chemical B.V.         By: /s/ Mary Dean Hall   Name: Mary Dean Hall  
Title: Authorized Signatory

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  bank of america, n.a., as   Administrative Agent         By: /s/ Elizabeth
Uribe   Name: Elizabeth Uribe   Title: Assistant Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  bank of america, n.a., as a Lender, L/C Issuer and U.S. Dollar Swing Line
Lender         By: /s/ Kevin Dobosz   Name: Kevin Dobosz   Title: Senior Vice
President         BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED
ACTIVITY COMPANY, as Euro Swing Line Lender         By: /s/ Michael Reynolds  
Name: Michael Reynolds   Title: Vice President         DEUTSCHE BANK AG, NEW
YORK BRANCH         By: /s/ Marcus Tarkington   Name: Marcus Tarkington   Title:
Director         By: /s/ Mary Kay Coyle   Name: Mary Kay Coyle   Title: Managing
Director

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  CITIZENS bANK, N.A.         By: /s/ William J. O’Meara   Name: William J.
O’Meara   Title: Senior Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  JPMORGAN CHASE BANK, N.A.         By: /s/ Anthony Galea   Name: Anthony Galea
  Title: Executive Director

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Daniel V Borelli   Name: Daniel
V Borelli   Title: Senior Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Joseph J. DeMarco, Jr.
  Name: Joseph J. DeMarco, Jr.   Title: S.V.P.

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  CITIBANK, N.A.         By: /s/ Sean McChesney   Name: Sean McChesney   Title:
Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  MUFG UNION BANK, N.A.         By: /s/ Ravneet Mumick   Name: Ravneet Mumick  
Title: Director

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  SANTANDER BANK, N.A.         By: /s/ John M Smyth   Name: John M Smyth  
Title: V.P.

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  TD BANK, N.A.         By: /s/ Michele Dragonetti   Name: Michele Dragonetti  
Title: Senior Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  BBVA USA         By: /s/ Daniel Feldman   Name: Daniel Feldman   Title: Senior
Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  BMO HARRIS BANK N.A.         By: /s/ Jason Deegan   Name: Jason Deegan  
Title: Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  BANK OF MONTREAL, LONDON BRANCH         By: /s/ Tony Ebdon   Name: Tony Ebdon
  Title: MD         By: /s/ Scott Matthews   Name: Scott Matthews   Title: MD

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION         By: /s/ Richard Rizzo   Name:
Richard Rizzo   Title: SVP

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  HSBC BANK USA, N.A.         By: /s/ Matthew Sullivan   Name: Matthew Sullivan
  Title: Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION         By: /s/ Mark Irey   Name: Mark Irey  
Title: Vice President

 

Quaker Chemical Corporation

Credit Agreement
Signature Page

 

 

 